
	
		II
		111th CONGRESS
		2d Session
		S. 3535
		IN THE SENATE OF THE UNITED STATES
		
			June 24, 2010
			Mr. Burr (for himself
			 and Mr. Chambliss) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To enhance the energy security of the United States by
		  promoting the production of natural gas, nuclear energy, and renewable energy,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Next Generation Energy Security
			 Act of 2010.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Natural gas
					Sec. 101. Short title, etc.
					Subtitle A—Promote the purchase and use of NGVs with an
				emphasis on heavy duty vehicles and fleet vehicles
					Sec. 111. Modification of alternative fuel credit.
					Sec. 112. Extension and modification of new qualified
				alternative fuel motor vehicle credit.
					Sec. 113. Allowance of vehicle and infrastructure credits
				against regular and minimum tax and transferability of credits.
					Sec. 114. Natural gas vehicle bonds.
					Sec. 115. Modification of credit for purchase of vehicles
				fueled by compressed natural gas or liquified natural gas.
					Sec. 116. Modification of definition of new qualified
				alternative fuel motor vehicle.
					Subtitle B—Promote production of NGVs by original equipment
				manufacturers
					Sec. 121. Incentives for manufacturing facilities producing
				vehicles fueled by compressed or liquified natural gas.
					Subtitle C—Incentivize the installation of natural gas fuel
				pumps at service stations and depots and domestic LNG production facilities for
				small energy producers
					Sec. 131. Extension and modification of alternative fuel
				vehicle refueling property credit.
					Sec. 132. Increase in credit for certain alternative fuel
				vehicle refueling properties.
					Subtitle D—Natural gas vehicles
					Sec. 141. Natural gas vehicles in Federal fleet.
					Sec. 142. Grants for natural gas vehicles research and
				development.
					Sec. 143. Sense of the Senate on EPA certification of NGV
				retrofit kits.
					TITLE II—Nuclear energy
					Sec. 201. Short title.
					Sec. 202. Findings; sense of Senate.
					Subtitle A—Workforce
					Sec. 211. Training the next generation nuclear
				workforce.
					Subtitle B—Nuclear construction
					Sec. 221. Improvements regarding efficiency of regulatory
				process.
					Sec. 222. Title 17 innovative technology loan guarantee
				program.
					Sec. 223. Standby support for certain nuclear plant
				delays.
					Subtitle C—Extension of duty suspension for certain nuclear
				parts
					Sec. 231. Extension of duty suspension for certain parts for
				nuclear facilities.
					Subtitle D—Tax provisions
					Sec. 241. Special rules for depreciation period for new nuclear
				power plants.
					Sec. 242. Investment tax credit for nuclear power
				facilities.
					Sec. 243. Inclusion of nuclear power facilities in qualifying
				advanced energy project credit.
					Sec. 244. Modification of credit for production from advanced
				nuclear power facilities.
					Sec. 245. Nuclear job creation tax credit.
					Subtitle E—United States used nuclear fuel
					Sec. 251. United States used nuclear fuel.
					TITLE III—Electric vehicle infrastructure
					Sec. 301. Increase in credit limitation on number of new
				qualified plug-in electric vehicles.
					Sec. 302. Modifications to credit for alternative fuel vehicle
				refueling property.
					Sec. 303. Vehicle technology and recharging
				infrastructure.
					TITLE IV—Renewable energy
					Sec. 401. Extension of energy credit.
					Sec. 402. Extension of renewable energy production
				credit.
					TITLE V—Funding
					Sec. 501. Transfer of stimulus funds.
				
			INatural
			 gas
			101.Short title,
			 etc
				(a)Short
			 titleThis title may be cited
			 as the New Alternative Transportation
			 to Give Americans Solutions Act of 2010.
				(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this title an amendment or repeal is expressed
			 in terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
				APromote the
			 purchase and use of NGVs with an emphasis on heavy duty vehicles and fleet
			 vehicles
				111.Modification of
			 alternative fuel credit
					(a)Alternative fuel
			 creditParagraph (5) of section 6426(d) (relating to alternative
			 fuel credit) is amended by inserting , and December 31, 2019, in the
			 case of any sale or use involving compressed or liquefied natural gas)
			 after hydrogen.
					(b)Alternative fuel
			 mixture creditParagraph (3)
			 of section 6426(d) is amended by inserting , and December 31, 2019, in
			 the case of any sale or use involving compressed or liquefied natural
			 gas) after hydrogen.
					(c)Payments
			 relating to alternative fuel or alternative fuel
			 mixturesParagraph (6) of section 6427(e) is amended—
						(1)in subparagraph
			 (C)—
							(A)by striking
			 subparagraph (D) in subparagraph (C) and inserting
			 subparagraphs (D) and (E), and
							(B)by striking
			 and at the end thereof,
							(2)by striking the
			 period at the end of subparagraph (D) and inserting , and,
			 and
						(3)by inserting at
			 the end the following:
							
								(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving compressed or liquefied natural gas sold or
				used after December 31,
				2019.
								.
						(d)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
					112.Extension and
			 modification of new qualified alternative fuel motor vehicle credit
					(a)In
			 generalParagraph (4) of
			 section 30B(k) (relating to termination) is amended by inserting
			 (December 31, 2019, in the case of a vehicle powered by compressed or
			 liquefied natural gas) before the period at the end.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to property
			 placed in service after the date of the enactment of this Act.
					113.Allowance of
			 vehicle and infrastructure credits against regular and minimum tax and
			 transferability of credits
					(a)Business
			 creditsSubparagraph (B) of section 38(c)(4) is amended by
			 striking and at the end of clause (vii), by striking the period
			 at the end of clause (ix) and inserting , and, and by inserting
			 after clause (ix) the following new clauses:
						
							(x)the portion of the credit determined under
				section 30B which is attributable to the application of subsection (e)(3)
				thereof with respect to new qualified alternative fuel motor vehicles which are
				capable of being powered by compressed or liquefied natural gas, and
							(xi)the portion of the credit determined under
				section 30C which is attributable to the application of subsection (b) thereof
				with respect to refueling property which is used to store and or dispense
				compressed or liquefied natural
				gas.
							.
					(b)Personal
			 credits
						(1)New qualified
			 alternative fuel motor vehiclesSubsection (g) of section 30B is
			 amended by adding at the end the following new paragraph:
							
								(3)Special rule
				relating to certain new qualified alternative fuel motor vehiclesIn the case of the portion of the credit
				determined under subsection (a) which is attributable to the application of
				subsection (e)(3) with respect to new qualified alternative fuel motor vehicles
				which are capable of being powered by compressed or liquefied natural
				gas—
									(A)paragraph (2) shall (after the application
				of paragraph (1)) be applied separately with respect to such portion,
				and
									(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
										(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tentative minimum
				tax for the taxable year, reduced by
										(ii)the sum of the
				credits allowable under subpart A and sections 27 and
				30.
										.
						(2)Alternative fuel
			 vehicle refueling propertiesSubsection (d) of section 30C is
			 amended by adding at the end the following new paragraph:
							
								(3)Special rule
				relating to certain alternative fuel vehicle refueling propertiesIn the case of the portion of the credit
				determined under subsection (a) with respect to refueling property which is
				used to store and or dispense compressed or liquefied natural gas and which is
				attributable to the application of subsection (b)—
									(A)paragraph (2)
				shall (after the application of paragraph (1)) be applied separately with
				respect to such portion, and
									(B)in lieu of the
				limitation determined under paragraph (2), such limitation shall not exceed the
				excess (if any) of—
										(i)the
				sum of the regular tax liability (as defined in section 26(b)) plus the
				tentative minimum tax for the taxable year, reduced by
										(ii)the sum of the
				credits allowable under subpart A and sections 27, 30, and the portion of the
				credit determined under section 30B which is attributable to the application of
				subsection (e)(3)
				thereof.
										.
						(c)Credits may be
			 transferred
						(1)Vehicle
			 creditsSubsection (h) of
			 section 30B is amended by adding at the end the following new paragraph:
							
								(11)Transferability
				of credit
									(A)In
				generalExcept as provided in subparagraph (B), a taxpayer who
				places in service any new qualified alternative fuel motor vehicle which is
				capable of being powered by compressed or liquefied natural gas may transfer
				the credit allowed under this section by reason of subsection (e) with respect
				to such vehicle through an assignment to the seller or lessor of such vehicle.
				Such transfer may be revoked only with the consent of the Secretary.
									(B)Denial of
				double benefitNo assignment of a credit allowed under this
				section by reason of subsection (e) with respect to any new qualified
				alternative fuel motor vehicle which is capable of being powered by compressed
				or liquefied natural gas may be made under subparagraph (A) to a taxpayer who
				has claimed a credit under section 54G with respect to the financing of such
				vehicle.
									(C)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other
				person.
									.
						(2)Infrastructure
			 creditSubsection (e) of section 30C is amended by adding at the
			 end the following new paragraph:
							
								(7)Transferability
				of credit
									(A)In
				generalExcept as provided in subparagraph (B), a taxpayer who
				places in service any qualified alternative fuel vehicle refueling property
				relating to compressed or liquefied natural gas may transfer the credit allowed
				under this section with respect to such property through an assignment to the
				seller or lessor of such property. Such transfer may be revoked only with the
				consent of the Secretary.
									(B)Denial of
				double benefitNo assignment of a credit allowed under this
				section by reason of subsection (e) with respect to any qualified alternative
				fuel vehicle refueling property relating to compressed or liquefied natural gas
				may be made under subparagraph (A) to a taxpayer who has claimed a credit under
				section 54G with respect to the financing of such property.
									(C)RegulationsThe
				Secretary shall prescribe such regulations as necessary to ensure that any
				credit transferred under subparagraph (A) is claimed once and not reassigned by
				such other
				person.
									.
						(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to property placed in service after the date of the enactment of this
			 Act.
					114.Natural gas
			 vehicle bonds
					(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 (relating to qualified tax credit bonds) is
			 amended by adding at the end the following new section:
						
							54G.Natural gas
				vehicle bonds
								(a)Natural gas
				vehicle bondFor purposes of this subpart, the term natural
				gas vehicle bond means any bond issued as part of an issue if—
									(1)100 percent of
				the available project proceeds of such issue are to be used for capital
				expenditures incurred by a governmental body for 1 or more qualified natural
				gas vehicle projects placed in service by such governmental body primarily for
				governmental or public use,
									(2)the bond is
				issued by a governmental body,
									(3)the issuer
				designates such bond for purposes of this section, and
									(4)in lieu of the
				requirements of section 54A(d)(2), the issue meets the requirements of
				subsection (c).
									(b)Limitation on
				amount of bonds designated
									(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
									(2)National
				limitation on amount of bonds designatedThere is a national
				natural gas vehicle bond limitation of $3,000,000,000.
									(3)Allocation by
				SecretaryThe Secretary shall allocate the amount described in
				paragraph (2) among qualified natural gas vehicle projects in such manner as
				the Secretary determines appropriate.
									(c)Special rules
				relating to expenditures
									(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the issuer reasonably
				expects—
										(A)100 percent or
				more of the available project proceeds of such issue are to be spent for 1 or
				more qualified natural gas vehicle projects within the 5-year period beginning
				on the date of issuance of the natural gas vehicle bond,
										(B)a binding
				commitment with a third party to spend at least 10 percent of such available
				project proceeds will be incurred within the 6-month period beginning on the
				date of issuance of the natural gas vehicle bond, and
										(C)such projects
				will be completed with due diligence and such available project proceeds will
				be spent with due diligence.
										(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the issuer establishes that the failure to satisfy the 5-year requirement is
				due to reasonable cause and the related projects will continue to proceed with
				due diligence.
									(3)Failure to
				spend required amount of bond proceeds within 5 yearsTo the
				extent that less than 100 percent of the available project proceeds of such
				issue are expended by the close of the 5-year period beginning on the date of
				issuance (or if an extension has been obtained under paragraph (2), by the
				close of the extended period), the issuer shall redeem all of the nonqualified
				bonds within 90 days after the end of such period. For purposes of this
				paragraph, the amount of the nonqualified bonds required to be redeemed shall
				be determined in the same manner as under section 142.
									(d)Governmental
				bodyFor purposes of this section, the term governmental
				body means any State or Indian tribal government, or any political
				subdivision thereof.
								(e)Qualified
				natural gas vehicle projectFor purposes of this subpart, the
				term qualified natural gas vehicle project means—
									(1)1 or more new qualified alternative fuel
				motor vehicles which are capable of being powered by compressed or liquefied
				natural gas (within the meaning of section 30B(e)(4)), or
									(2)1 or more qualified alternative fuel
				vehicle refueling properties which are used to store and or dispense compressed
				or liquefied natural gas (within the meaning of section 30C(c)).
									(f)TerminationThis
				section shall not apply with respect to any bond issued after December 31,
				2019.
								.
					(b)Conforming
			 amendments
						(1)Paragraph (1) of
			 section 54A(d) is amended by striking or at the end of
			 subparagraph (D), by inserting or at the end of subparagraph
			 (E), and by inserting after subparagraph (E) the following new
			 subparagraph:
							
								(F)a natural gas
				vehicle
				bond,
								.
						(2)Subparagraph (C)
			 of section 54A(d)(2) is amended by striking and at the end of
			 clause (iv), by striking the period at the end of clause (v) and inserting
			 , and, and by adding at the end the following new clause:
							
								(vi)in the case of a
				natural gas vehicle bond, a purpose specified in section
				54G(a)(1).
								.
						(c)Clerical
			 amendmentThe table of sections for subpart I of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
						
							
								Sec. 54G. Natural gas vehicle
				bonds.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					115.Modification of
			 credit for purchase of vehicles fueled by compressed natural gas or liquified
			 natural gas
					(a)Increase in
			 creditParagraph (2) of
			 section 30B(e) (relating to applicable percentage) is amended to read as
			 follows:
						
							(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage with respect to any new qualified alternative fuel motor vehicle
				is—
								(A)except as provided in subparagraphs (B) and
				(C)—
									(i)50 percent,
				plus
									(ii)30 percent, if
				such vehicle—
										(I)has received a
				certificate of conformity under the Clean Air Act and meets or exceeds the most
				stringent standard available for certification under the Clean Air Act for that
				make and model year vehicle (other than a zero emission standard), or
										(II)has received an
				order certifying the vehicle as meeting the same requirements as vehicles which
				may be sold or leased in California and meets or exceeds the most stringent
				standard available for certification under the State laws of California
				(enacted in accordance with a waiver granted under section 209(b) of the Clean
				Air Act) for that make and model year vehicle (other than a zero emission
				standard),
										(B)80 percent, in the case of vehicles that
				are only capable of operating on compressed natural gas or liquefied natural
				gas, or mix-fuel vehicles which are capable of operating on compressed or
				liquefied natural gas, and
								(C)50 percent, in the
				case of vehicles described subsection (e)(4)(A)(i)(II).
								For
				purposes of the preceding sentence, in the case of any new qualified
				alternative fuel motor vehicle which weighs more than 14,000 pounds gross
				vehicle weight rating, the most stringent standard available shall be such
				standard available for certification on the date of the enactment of the Energy
				Tax Incentives Act of
				2005..
					(b)Higher
			 incremental cost limits for natural gas vehiclesSubsection (e) of section 30B (relating to
			 new qualified alternative fuel motor vehicle credit) is amended by adding at
			 the end the following new paragraph:
						
							(6)Higher
				incremental cost limits for natural gas vehiclesIn the case of new qualified alternative
				fuel motor vehicles with respect to vehicles powered by compressed or liquefied
				natural gas, paragraph (3) shall be applied—
								(A)in subparagraph
				(A) by substituting $12,500 for $5,000,
								(B)in subparagraph (B) by substituting
				$20,000 for $10,000,
								(C)in subparagraph (C) by substituting
				$50,000 for $25,000, and
								(D)in subparagraph (D) by substituting
				$80,000 for
				$40,000.
								.
					(c)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					116.Modification of
			 definition of new qualified alternative fuel motor vehicle
					(a)In
			 generalClause (i) of section 30B(e)(4)(A) (relating to
			 definition of new qualified alternative fuel motor vehicle) is amended to read
			 as follows:
						
							(i)which—
								(I)is only capable of
				operating on an alternative fuel, or
								(II)is capable of operating on compressed or
				liquefied natural gas and gasoline or diesel fuel, but in no case shall such
				vehicle have an operating range of less than 200 miles on compressed or
				liquefied natural
				gas.
								.
					(b)Conversions and
			 repowersParagraph (4) of
			 section 30B(e) is amended by adding at the end the following new
			 subparagraph:
						
							(C)Conversions and
				repowers
								(i)In
				generalThe term new qualified alternative fuel motor
				vehicle includes the conversion or repower of a new or used vehicle so
				that it is capable of operating on an alternative fuel as it was not previously
				capable of operating on an alternative fuel.
								(ii)Treatment as
				newA vehicle which has been converted to operate on an
				alternative fuel shall be treated as new on the date of such conversion for
				purposes of this section.
								(iii)Rule of
				constructionIn the case of a used vehicle which is converted or
				repowered, nothing in this section shall be construed to require that the motor
				vehicle be acquired in the year the credit is claimed under this section with
				respect to such
				vehicle.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					BPromote production
			 of NGVs by original equipment manufacturers
				121.Incentives for
			 manufacturing facilities producing vehicles fueled by compressed or liquified
			 natural gas
					(a)Deduction for
			 manufacturing facilitiesPart VI of subchapter B of chapter 1 of
			 the Internal Revenue Code of 1986 (relating to itemized deductions for
			 individuals and corporations) is amended by inserting after section 179E the
			 following new section:
						
							179F.Expensing for
				manufacturing facilities producing vehicles fueled by compressed natural gas or
				liquified natural gas
								(a)Treatment as
				expensesA taxpayer may elect to treat the applicable percentage
				of the cost of any qualified natural gas vehicle manufacturing facility
				property as an expense which is not chargeable to a capital account. Any cost
				so treated shall be allowed as a deduction for the taxable year in which the
				qualified manufacturing facility property is placed in service.
								(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
									(1)100 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service before January 1, 2015, and
									(2)50 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service after December 31, 2014, and before January 1,
				2020.
									(c)Election
									(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer's return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
									(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
									(d)Qualified
				natural gas vehicle manufacturing facility propertyFor purposes
				of this section—
									(1)In
				generalThe term qualified natural gas vehicle
				manufacturing facility property means any qualified property—
										(A)the original use
				of which commences with the taxpayer,
										(B)which is placed
				in service by the taxpayer after the date of the enactment of this section and
				before January 1, 2020, and
										(C)no written
				binding contract for the construction of which was in effect on or before the
				date of the enactment of this section.
										(2)Qualified
				property
										(A)In
				generalThe term qualified property means any
				property which is a facility or a portion of a facility used for the production
				of—
											(i)any new qualified
				alternative fuel motor vehicle which is capable of being powered by compressed
				or liquefied natural gas (within the meaning of section 30B(e)(4)), or
											(ii)any eligible
				component.
											(B)Eligible
				componentThe term eligible component means any
				component which is designed specifically for use in such a new qualified
				alternative fuel motor vehicle.
										(e)Special rule
				for dual use property
									(1)In
				generalIn the case of any qualified natural gas vehicle
				manufacturing facility property which is used to produce both property
				described in clauses (i) and (ii) of subsection (d)(2)(A) and property which is
				not so described, the amount of costs taken into account under subsection (a)
				shall be reduced by an amount equal to—
										(A)the total amount
				of such costs (determined before the application of this subsection),
				multiplied by
										(B)the percentage of
				property expected to be produced which is not so described.
										(2)RegulationsThe Secretary shall prescribe such
				regulations as are necessary to carry out the purpose of this
				subsection.
									.
					(b)Refund of
			 credit for prior year minimum tax liabilitySection 53 (relating
			 to credit for prior year minimum tax liability) is amended by adding at the end
			 the following new subsection:
						
							(g)Election To
				treat amounts attributable to qualified manufacturing facility
								(1)In
				generalIn the case of an eligible taxpayer, the amount
				determined under subsection (c) for the taxable year (after the application of
				subsection (e)) shall be increased by an amount equal to the applicable
				percentage of any qualified natural gas vehicle manufacturing facility property
				which is placed in service during the taxable year.
								(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is—
									(A)35 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service before January 1, 2015, and
									(B)17.5 percent, in
				the case of qualified natural gas vehicle manufacturing facility property which
				is placed in service after December 31, 2014, and before January 1,
				2020.
									(3)Eligible
				taxpayerFor purposes of this subsection, the term eligible
				taxpayer means any taxpayer—
									(A)who places in
				service qualified natural gas vehicle manufacturing facility property during
				the taxable year,
									(B)who does not make
				an election under section 179F(c), and
									(C)who makes an
				election under this subsection.
									(4)Other
				definitions and special rules
									(A)Qualified
				natural gas vehicle manufacturing facility propertyThe term
				qualified natural gas vehicle manufacturing facility property has
				the meaning given such term under section 179F(d).
									(B)Special rule
				for dual use propertyIn the case of any qualified natural gas
				vehicle manufacturing facility property which is used to produce both qualified
				property (as defined in section 179F(d)) and other property which is not
				qualified property, the amount of costs taken into account under paragraph (1)
				shall be reduced by an amount equal to—
										(i)the total amount
				of such costs (determined before the application of this subparagraph),
				multiplied by
										(ii)the percentage
				of property expected to be produced which is not qualified property.
										(C)Election
										(i)In
				generalAn election under this subsection for any taxable year
				shall be made on the taxpayer's return of the tax imposed by this chapter for
				the taxable year. Such election shall be made in such manner as the Secretary
				may by regulations prescribe.
										(ii)Election
				irrevocableAny election made under this subsection may not be
				revoked except with the consent of the Secretary.
										(5)Credit
				refundableFor purposes of this title (other than this section),
				the credit allowed by reason of this subsection shall be treated as if it were
				allowed under subpart
				C.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					CIncentivize the
			 installation of natural gas fuel pumps at service stations and depots and
			 domestic LNG production facilities for small energy producers
				131.Extension and
			 modification of alternative fuel vehicle refueling property credit
					(a)In
			 generalSubsection (g) of
			 section 30C is amended by striking and at the end of paragraph
			 (1), by redesignating paragraph (2) as paragraph (3), and by inserting after
			 paragraph (1) the following new paragraph:
						
							(2)in the case of
				property relating to compressed or liquefied natural gas, after December 31,
				2019,
				and
							.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 property placed in service after the date of the enactment of this Act.
					132.Increase in
			 credit for certain alternative fuel vehicle refueling properties
					(a)In
			 generalSubsection (b) of section 30C is amended to read as
			 follows:
						
							(b)LimitationThe credit allowed under subsection (a)
				with respect to all qualified alternative fuel vehicle refueling property
				placed in service by the taxpayer during the taxable year at a location shall
				not exceed—
								(1)except as provided in paragraph (2),
				$30,000 in the case of a property of a character subject to an allowance for
				depreciation,
								(2)in the case of a
				compressed natural gas, or liquefied natural gas, the lesser of—
									(A)50 percent of such
				cost, or
									(B)$100,000,
				and
									(3)$2,000 in any
				other
				case.
								.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service in taxable years beginning after December 31, 2010.
					DNatural gas
			 vehicles
				141.Natural gas
			 vehicles in Federal fleetWhen
			 complying with mandatory Federal fleet alternative fuel vehicle purchase
			 requirements, Federal agencies shall purchase dedicated alternative fuel
			 vehicles unless the agency can show that alternative fuel is unavailable or
			 purchasing such vehicles would be impractical.
				142.Grants for
			 natural gas vehicles research and development
					(a)In
			 generalThe Secretary of
			 Energy may make grants to original equipment manufacturers of light duty and
			 heavy duty natural gas vehicles for the development of engines that reduce
			 emissions, improve performance and efficiency, and lower cost.
					(b)LimitationThe
			 aggregate amount of grants under subsection (a) for any fiscal year shall not
			 exceed $30,000,000.
					143.Sense of the Senate
			 on EPA certification of NGV retrofit kitsIt is the sense of the Senate that the
			 Environmental Protection Agency should streamline the process for certification
			 of natural gas vehicle retrofit kits to promote energy security while still
			 fulfilling the mission of the Clean Air Act.
				IINuclear
			 energy
			201.Short
			 titleThis title may be cited
			 as the Nuclear Energy Expansion Act of
			 2010.
			202.Findings;
			 sense of Senate
				(a)FindingsThe Senate finds that—
					(1)more than 40
			 years of experience in the United States relating to commercial nuclear power
			 plants have demonstrated that nuclear reactors can be operated safely;
					(2)in 2007, nuclear
			 power plants produced 19 percent of the electricity generated in the United
			 States;
					(3)nuclear power
			 plants are the only baseload source of emission-free electric generation,
			 emitting no greenhouse gases or criteria pollutants associated with acid rain,
			 smog, or ozone;
					(4)in 2007, nuclear
			 power plants in the United States accounted for more than 73 percent of
			 emission-free electric generation in the United States;
					(5)construction of a
			 new nuclear power plant is estimated to require between 1,400 and 1,800 jobs
			 during a 4-year period, with peak employment reaching as many as 2,400
			 workers;
					(6)(A)once operational, a new
			 nuclear power plant is estimated to provide 400 to 600 full-time jobs for up to
			 60 years; and
						(B)jobs at nuclear power plants pay, on
			 average, 40 percent more than other jobs in surrounding communities;
						(7)revitalization of
			 a domestic manufacturing industry to provide nuclear components for new power
			 plants that can be deployed in the United States and exported for use in global
			 carbon reduction programs will provide thousands of new, high-paying jobs and
			 contribute to economic growth in the United States;
					(8)data of the
			 Bureau of Labor Statistics demonstrate that it is safer to work in a nuclear
			 power plant than to work in the real estate or financial sectors;
					(9)economies of
			 scale, sharing of best operation and maintenance practices, and the need to
			 attract engineering students into disciplines important to the design,
			 construction, and operation of nuclear power plants combine to make a fleet
			 consisting of several dozen new nuclear power plants important to the safe,
			 reliable, and economic construction and operation of each plant in the
			 fleet;
					(10)the United
			 States has been a world leader in nuclear science; and
					(11)institutions of
			 higher education in the United States will play a critical role in advancing
			 knowledge about the use and the safety of nuclear energy for the production of
			 electricity.
					(b)Sense of
			 SenateIt is the sense of the Senate that—
					(1)Congress should
			 adopt an energy policy that encourages the construction of a new fleet of
			 nuclear power plants beginning in 2010 and continuing through at least
			 2030;
					(2)Congress should
			 stimulate private sector investment in the manufacturing of nuclear project
			 components in the United States; and
					(3)State and local
			 utility ratemaking authorities should consider permitting utilities to begin
			 recovering construction costs through approved rates during the phase commonly
			 known as the construction work in progress phase.
					AWorkforce
				211.Training the
			 next generation nuclear workforce
					(a)Definition of
			 applicable periodIn this section, the term applicable
			 period means the 5-year period beginning on January 1, 2012, and each
			 5-year period thereafter.
					(b)Use of
			 fundsOf amounts made available to carry out this section for the
			 calendar years in each applicable period—
						(1)the Secretary of
			 Energy shall use such amounts for each applicable period as the Secretary of
			 Energy determines to be necessary to increase the number and amounts of nuclear
			 science talent expansion grants and nuclear science competitiveness grants
			 provided under section 5004 of the America COMPETES Act (42 U.S.C.
			 16532);
						(2)such sums as are
			 necessary shall be made available to the Secretary of Education for use for
			 each applicable period to support science primary and secondary education in
			 the United States; and
						(3)such sums as are
			 necessary shall be allocated to the Secretary of Labor, in consultation with
			 nuclear energy entities and organized labor, for use for each applicable period
			 to expand workforce training to meet the high demand for workers skilled in
			 nuclear power plant construction and operation, including programs for—
							(A)electrical craft
			 certification;
							(B)preapprenticeship
			 career technical education for industrialized skilled crafts that are useful in
			 the construction of nuclear power plants;
							(C)community college
			 and skill center training for nuclear power plant technicians;
							(D)training of
			 construction management personnel for nuclear power plant construction
			 projects; and
							(E)regional grants
			 for integrated nuclear energy workforce development programs.
							BNuclear
			 construction
				221.Improvements
			 regarding efficiency of regulatory process
					(a)DefinitionsIn
			 this section:
						(1)ChairmanThe
			 term Chairman means the Chairman of the Nuclear Regulatory
			 Commission.
						(2)Expedited
			 procedureThe term expedited procedure means an
			 expedited procedure—
							(A)for issuing
			 combined construction and operating licenses for qualified new nuclear
			 reactors; and
							(B)established by
			 the Chairman under subsection (b)(1).
							(b)Expedited
			 procedure
						(1)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Chairman shall
			 establish and implement an expedited procedure for issuing combined
			 construction and operating licenses for qualified new nuclear reactors.
						(2)QualificationsTo qualify for the expedited procedure, an
			 applicant shall—
							(A)apply for the construction of a nuclear
			 reactor based on a design approved by the Chairman;
							(B)construct the nuclear reactor on a site at
			 which an operating nuclear power plant exists;
							(C)construct the
			 reactor on a site that has been granted an early site permit;
							(D)to the satisfaction of the Chairman,
			 establish that there exists broad local public support for the project;
							(E)as of the date of the application, be an
			 existing nuclear power plant owner or operator that—
								(i)has a substantial record of safe operation;
			 and
								(ii)is in good standing with the Nuclear
			 Regulatory Commission;
								(F)submit to the
			 Chairman a complete combined construction and operating license application;
			 and
							(G)demonstrate sufficient financial commitment
			 to the project, and a preparedness to proceed in earnest once the combined
			 construction and operating license is issued, as demonstrated by—
								(i)the purchase of, or contract to purchase,
			 long-lead materials; or
								(ii)the
			 securing of assured financing.
								(3)Report to
			 Congress
							(A)In
			 generalNot later than 90
			 days after the date of enactment of this Act, in accordance with subparagraph
			 (B), the Chairman shall submit to the appropriate committees of Congress a
			 report that contains recommendations of the Chairman regarding the development
			 and implementation of procedures that would enable the Chairman to pursue a
			 transparent, fact-based process in a nonadversarial environment in which the
			 Chairman would be capable of making, as expeditiously as practicable, decisions
			 based on sound science and engineering.
							(B)RequirementsThe recommendations to be included in the
			 report under subparagraph (A) shall propose an efficient process that will
			 allow interested parties that have standing to participate in the proceedings
			 to raise legitimate concerns to be heard and resolved without undue
			 delay.
							(c)Report regarding
			 technology-Neutral plant design specificationsNot later than 1
			 year after the date of enactment of this Act, the Chairman shall submit to the
			 appropriate committees of Congress a report that contains an outline of an
			 approach that will enable the Chairman to develop technology-neutral guidelines
			 for nuclear plant licensing in the future, which will allow for a more seamless
			 entry of new technologies into the marketplace.
					(d)Additional
			 funding and personnel resourcesNot later than 90 days after the
			 date of enactment of this Act, the Chairman shall submit to Congress a request
			 for such additional funding and personnel resources as are necessary to carry
			 out subsections (b) and (c).
					(e)National
			 laboratory supportEach National Laboratory with expertise in the
			 field of nuclear energy, in coordination with the Chairman, shall dedicate
			 personnel for the support of the expedited licensing procedures under
			 subsection (b).
					(f)Inspections,
			 tests, analyses, and acceptance criteriaSection 189 a.(1)(B) of
			 the Atomic Energy Act of 1954 (42 U.S.C. 2239(a)(1)(B)) is amended—
						(1)by striking
			 clause (ii) and inserting the following:
							
								(ii)Standard for
				hearingA request for hearing under clause (i) shall present
				substantial evidence that—
									(I)creates a genuine
				issue of material fact regarding whether 1 or more of the acceptance criteria
				in the combined license have been met or will be met; and
									(II)describes the
				specific operational consequences of nonperformance that would be contrary to
				providing reasonable assurance of adequate protection of public health and
				safety.
									;
						(2)in the second
			 sentence of clause (iii), by striking prima facie showing and
			 inserting evidence;
						(3)by striking
			 clause (iv) and inserting the following:
							
								(iv)Informal
				hearing proceduresThe Commission shall—
									(I)to the maximum
				extent practicable, use informal hearing procedures that rely on written
				submissions of the parties for any hearing under clause (i); and
									(II)if the
				Commission determines not to use informal hearing procedures, provide to the
				parties a statement describing the rationale for the
				determination.
									;
				and
						(4)in the first
			 sentence of clause (v), by striking , to the maximum possible
			 extent, .
						(g)Public health
			 and safety
						(1)Effect of
			 sectionNothing in this section supersedes, mitigates, detracts
			 from, or in anyway decreases the ability of the Chairman to maintain the
			 highest possible levels of public health and safety standards for nuclear
			 facilities in the United States.
						(2)Effect of
			 authority provided by sectionNo authority provided by this
			 section shall be executed in a manner that jeopardizes, minimizes, reduces, or
			 lessens any public health or safety standard.
						222.Title 17
			 innovative technology loan guarantee programThe matter under the heading
			 Title 17 Innovative Technology Loan Guarantee
			 Program under the heading Energy Programs under the heading
			 Department of Energy of title III
			 of division C of the Omnibus Appropriations Act, 2009 (Public Law 111–8; 123
			 Stat. 619) is amended, in the matter preceding the first proviso—
					(1)by striking
			 $47,000,000,000 and inserting $100,000,000,000;
			 and
					(2)by striking
			 $18,500,000,000 and inserting
			 $54,000,000,000.
					223.Standby
			 support for certain nuclear plant delays
					(a)DefinitionsSection
			 638(a) of the Energy Policy Act of 2005 (42 U.S.C. 16014(a)) is amended—
						(1)by redesignating
			 paragraph (4) as paragraph (7); and
						(2)by inserting
			 after paragraph (3) the following:
							
								(4)Full power
				operationThe term full power operation, with
				respect to a facility, means the earlier of—
									(A)the commercial
				operation date (or the equivalent under the terms of the financing documents
				for the facility); and
									(B)the date on which
				the facility achieves operation at an average nameplate capacity of 50 percent
				or more during any consecutive 30-day period after the completion of startup
				testing for the facility.
									(5)Increased
				project costsThe term increased project costs means
				the increased cost of constructing, commissioning, testing, operating, or
				maintaining a reactor prior to full-power operation incurred as a result of a
				delay covered by the contract, including costs of demobilization and
				remobilization, increased costs of equipment, materials and labor due to delay
				(including idle time), increased general and administrative costs, and
				escalation costs for completing construction.
								(6)LitigationThe
				term litigation means any—
									(A)adjudication in
				Federal, State, local, or tribal court; and
									(B)any
				administrative proceeding or hearing before a Federal, State, local, or tribal
				agency or administrative
				entity.
									.
						(b)Contract
			 authoritySection 638(b) of the Energy Policy Act of 2005 (42
			 U.S.C. 16014(b)) is amended by striking paragraph (1) and inserting the
			 following:
						
							(1)Contracts
								(A)In
				generalThe Secretary may enter into contracts under this section
				with sponsors of an advanced nuclear facility that cover at any 1 time a total
				of not more than 12 reactors, which shall consist of not less than 2 nor more
				than 4 different reactor designs, in accordance with paragraph (2).
								(B)Replacement
				contractsIf any contract entered into under this section
				terminates or expires without a claim being paid by the Secretary under the
				contract, the Secretary may enter into a new contract under this section in
				replacement of the
				contract.
								.
					(c)Covered
			 costsSection 638(d) of the Energy Policy Act of 2005 (42. U.S.C.
			 16014(d)) is amended by striking paragraphs (2) and (3) and inserting the
			 following:
						
							(2)CoverageIn
				the case of reactors that receive combined licenses and on which construction
				is commenced, the Secretary shall pay—
								(A)100 percent of
				the covered costs of delay that occur after the initial 30-day period of
				covered delay; but
								(B)not more than
				$500,000,000 per contract.
								(3)Covered debt
				obligationsDebt obligations covered under subparagraph (A) of
				paragraph (5) shall include debt obligations incurred to pay increased project
				costs.
							.
					(d)Dispute
			 resolutionSection 638 of the Energy Policy Act of 2005 (42
			 U.S.C. 16014) is amended—
						(1)by redesignating
			 subsections (f) through (h) as subsections (g) through (i), respectively;
			 and
						(2)by inserting
			 after subsection (e) the following:
							
								(f)Dispute
				resolution
									(1)In
				generalAny controversy or claim arising out of or relating to
				any contract entered into under this section shall be determined by arbitration
				in Washington, DC, in accordance with the applicable Commercial Arbitration
				Rules of the American Arbitration Association.
									(2)Treatment of
				decisionA decision by an arbitrator shall be final and binding,
				and the United district court for Washington, DC, or the district in which the
				project is located shall have jurisdiction to enter judgment on the
				decision.
									.
						(e)Quarterly
			 reports by CommissionsSection 638 of the Energy Policy Act of
			 2005 (42 U.S.C. 16014) (as amended by subsection (d)) is amended by striking
			 subsection (g) and inserting the following:
						
							(g)Quarterly
				reports by CommissionEffective beginning not later than 90 days
				after the date of enactment of the Next
				Generation Energy Security Act of 2010, the Commission shall
				submit to the Committee on Appropriations, and the Committee on Energy and
				Natural Resources, of the Senate and the Committee on Appropriations, and the
				Committee on Energy and Commerce, of the House of Representatives a quarterly
				report that—
								(1)describes the
				status of licensing actions associated with each advanced nuclear facility that
				is being licensed by the Commission, or covered by a contract under this
				section;
								(2)describes the
				schedules for completion of the licensing actions, including licensing
				milestones; and
								(3)as necessary,
				provides an explanation for why licensing milestones have not been
				met.
								.
					CExtension of duty
			 suspension for certain nuclear parts
				231.Extension of
			 duty suspension for certain parts for nuclear facilities
					(a)Steam
			 generatorsHeading 9902.84.02 of the Harmonized Tariff Schedule
			 of the United States is amended to read as follows:
						
							
								
									
										9902.84.02Watertube boilers with a steam production exceeding 45t per
						hour, for use in nuclear facilities (provided for in subheading 8402.11.00),
						entered after 12/31/2008 and on or before 12/31/2020, if the contract for the
						purchase of such watertube boilers is entered into on or before the date on
						which the Secretary of Energy certifies to the Secretary of Homeland Security
						that one or more manufacturers are capable of producing such watertube boilers
						in the United States FreeNo changeNo changeOn or before 12/31/2020
										
									
								
							.
					(b)Reactor vessel
			 heads and pressurizersHeading 9902.84.03 of the Harmonized
			 Tariff Schedule of the United States is amended to read as follows:
						
							
								
									
										9902.84.03Reactor vessel heads and pressurizers for nuclear reactors
						(provided for in subheading 8401.40.00), entered after 12/31/2008 and on or
						before 12/31/2020, if the contract for the purchase of such heads and
						pressurizers is entered into on or before the date on which the Secretary of
						Energy certifies to the Secretary of Homeland Security that one or more
						manufacturers are capable of producing such heads and pressurizers in the
						United States FreeNo changeNo changeOn or before 12/31/2020
										
									
								
							.
					(c)Effective
			 date
						(1)In
			 generalThe amendments made by subsections (a) and (b) apply to
			 articles entered, or withdrawn from warehouse for consumption, on or after the
			 date that is 15 days after the date of the enactment of this Act.
						(2)Retroactive
			 applicationNotwithstanding section 514 of the Tariff Act of 1930
			 (19 U.S.C. 1504) or any other provision of law, upon proper request filed with
			 U.S. Customs and Border Protection not later than the date that is 90 days
			 after the date of the enactment of this Act, any entry of an article described
			 in heading 9902.84.02 or 9902.84.03 of the Harmonized Tariff Schedule of the
			 United States (as amended by this section) that was made—
							(A)on or after
			 January 1, 2009, and
							(B)before the date
			 that is 15 days after the date of the enactment of this Act,
							shall be
			 liquidated or reliquidated as though the amendments made by this section
			 applied to the entry.(3)Proper
			 requestsFor purposes of paragraph (2), a proper request means a
			 request for liquidation or reliquidation that contains sufficient information
			 to enable U.S. Customs and Border Protection—
							(A)to locate the
			 entry; or
							(B)to reconstruct
			 the entry if the entry cannot be located.
							(4)Entry
			 definedIn this subsection, the term entry includes
			 a withdrawal from warehouse for consumption.
						DTax
			 provisions
				241.Special rules
			 for depreciation period for new nuclear power plants
					(a)5-Year recovery
			 period
						(1)In
			 generalSubparagraph (B) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (vi)(III), by striking the period at the end of clause (vii) and
			 inserting , and, and by inserting after clause (vii) the
			 following new clause:
							
								(viii)any
				property—
									(I)which is an
				advanced nuclear power facility (as defined in section 45J(d)(1), determined
				without regard to subparagraph (B) thereof) the original use of which commences
				with the taxpayer after the date of the enactment of this clause, and
									(II)with respect to
				which the taxpayer makes an election under this
				subclause.
									.
						(2)Conforming
			 amendmentSection 168(e)(3)(E)(vii) of the Internal Revenue Code
			 of 1986 is amended by inserting and not described in subparagraph
			 (B)(viii) of this paragraph after section
			 1245(a)(3).
						(b)Special rules
			 for property for which no election is made
						(1)In
			 generalSubsection (i) of section 168 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
							
								(20)Special rules
				for advanced nuclear power facilities
									(A)In
				generalThe amount of any non-electing advanced nuclear power
				facility which is required to be included in the cost of service for ratemaking
				purposes with respect to the taxpayer in a year prior to the year such
				non-electing nuclear power facility is placed in service—
										(i)shall be treated
				as a separate tangible asset of the taxpayer for purposes of this section,
				and
										(ii)shall be treated
				as placed in service in the taxable year in which such amount is required to be
				included in the cost of service for ratemaking purposes.
										(B)Reduction in
				basisThe basis of any non-electing advanced nuclear power
				facility shall be reduced by any amount to which subparagraph (A)
				applies.
									(C)Non-electing
				advanced nuclear power facilityFor purposes of this paragraph,
				the term non-electing advanced nuclear power facility means any
				property described in subsection (e)(3)(E)(viii)(I) with respect to which no
				election is in effect under subsection
				(e)(3)(E)(viii)(II).
									.
						(c)Effective
			 dates
						(1)5-year recovery
			 periodThe amendments made by subsection (a) shall apply to
			 property placed in service after the date of the enactment of this Act.
						(2)Special
			 rulesThe amendment made by subsection (b) shall apply to amounts
			 paid or incurred after the date of the enactment of this Act.
						242.Investment tax
			 credit for nuclear power facilities
					(a)New credit for
			 nuclear power facilitiesSection 46 of the Internal Revenue Code
			 of 1986 is amended—
						(1)by striking
			 and at the end of paragraph (5);
						(2)by striking the
			 period at the end of paragraph (6) and inserting ; and;
			 and
						(3)by inserting
			 after paragraph (6) the following new paragraph:
							
								(7)the nuclear power
				facility construction
				credit.
								.
						(b)Nuclear power
			 facility construction creditSubpart E of part IV of subchapter A
			 of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 section 48D the following new section:
						
							48E.Nuclear power
				facility construction credit
								(a)In
				generalFor purposes of section 46, the nuclear power facility
				construction credit for any taxable year is 10 percent of the qualified nuclear
				power facility expenditures with respect to a qualified nuclear power
				facility.
								(b)When
				expenditures taken into account
									(1)In
				generalQualified nuclear power facility expenditures shall be
				taken into account for the taxable year in which the qualified nuclear power
				facility is placed in service.
									(2)Coordination
				with subsection (c)The amount
				which would (but for this paragraph) be taken into account under paragraph (1)
				with respect to any qualified nuclear power facility shall be reduced (but not
				below zero) by any amount of qualified nuclear power facility expenditures
				taken into account under subsection (c) by the taxpayer or a predecessor of the
				taxpayer, to the extent any amount so taken into account under subsection (c)
				has not been required to be recaptured under section 50(a).
									(c)Progress
				expenditures
									(1)In
				generalA taxpayer may elect to take into account qualified
				nuclear power facility expenditures—
										(A)in the case of a
				qualified nuclear power facility which is a self-constructed facility, no
				earlier than the taxable year for which such expenditures are properly
				chargeable to capital account with respect to such facility, and
										(B)in the case of a
				qualified nuclear facility which is not self-constructed property, no earlier
				than the taxable year in which such expenditures are paid.
										(2)Special rules
				for applying paragraph (1)For
				purposes of paragraph (1)—
										(A)Component
				parts, etcNotwithstanding that a qualified nuclear power
				facility is a self-constructed facility, property described in paragraph (3)(B)
				shall be taken into account in accordance with paragraph (1)(B), and such
				amounts shall not be included in determining qualified nuclear power facility
				expenditures under paragraph (1)(A).
										(B)Certain
				borrowing disregardedAny amount borrowed directly or indirectly
				by the taxpayer on a nonrecourse basis from the person constructing the
				facility for the taxpayer shall not be treated as an amount expended for such
				facility.
										(C)Limitation for
				facilities or components which are not self-constructed
											(i)In
				generalIn the case of a facility or a component of a facility
				which is not self-constructed, the amount taken into account under paragraph
				(1)(B) for any taxable year shall not exceed the excess of—
												(I)the product of
				the overall cost to the taxpayer of the facility or component of a facility,
				multiplied by the percentage of completion of the facility or component of a
				facility, over
												(II)the amount taken
				into account under paragraph (1)(B) for all prior taxable years as to such
				facility or component of a facility.
												(ii)Carryover of
				certain amountsIn the case of a facility or component of a
				facility which is not self-constructed, if for the taxable year the amount
				which (but for clause (i)) would have been taken into account under paragraph
				(1)(B) exceeds the amount allowed by clause (i), then the amount of such excess
				shall increase the amount taken into account under paragraph (1)(B) for the
				succeeding taxable year without regard to this paragraph.
											(D)Determination
				of percentage of completionThe determination under subparagraph
				(C) of the portion of the overall cost to the taxpayer of the construction
				which is properly attributable to construction completed during any taxable
				year shall be made on the basis of engineering or architectural estimates or on
				the basis of cost accounting records, using information available at the close
				of the taxable year in which the credit is being claimed.
										(E)Determination
				of overall costThe determination under subparagraph (C) of the
				overall cost to the taxpayer of the construction of a facility shall be made on
				the basis of engineering or architectural estimates or on the basis of cost
				accounting records, using information available at the close of the taxable
				year in which the credit is being claimed.
										(F)No progress
				expenditures for property for year placed in service, etcIn the
				case of any qualified nuclear facility, no qualified nuclear facility
				expenditures shall be taken into account under this subsection for the earlier
				of—
											(i)the taxable year
				in which the facility is placed in service, or
											(ii)the first
				taxable year for which recapture is required under section 50(a)(2) with
				respect to such facility or for any taxable year thereafter.
											(3)Self-constructedFor
				purposes of this subsection—
										(A)In
				generalThe term self-constructed facility means any
				facility if, at the close of the first taxable year to which the election in
				this subsection applies, it is reasonable to believe that more than 80 percent
				of the qualified nuclear facility expenditures for such facility will be made
				directly by the taxpayer.
										(B)Treatment of
				componentsA component of a facility shall be treated as not
				self-constructed if, at the close of the first taxable year in which
				expenditures for the component are paid, it is reasonable to believe that the
				cost of the component is at least 5 percent of the expected cost of the
				facility.
										(4)ElectionAn
				election shall be made under this subsection for a qualified nuclear power
				facility by claiming the nuclear power facility construction credit for
				expenditures described in paragraph (1) on the taxpayer’s return of the tax
				imposed by this chapter for the taxable year. Such an election shall apply to
				the taxable year for which made and all subsequent taxable years. Such an
				election, once made, may be revoked only with the consent of the
				Secretary.
									(d)Definitions and
				special rulesFor purposes of this section—
									(1)Qualified
				nuclear power facilityThe term qualified nuclear power
				facility means an advanced nuclear facility (as defined in section
				45J(d)(2))—
										(A)which, when
				placed in service, will use nuclear power to produce electricity,
										(B)the construction
				of which is approved by the Nuclear Regulatory Commission on or before December
				31, 2020, and
										(C)which is placed
				in service before January 1, 2030.
										Such term
				shall not include any property which is part of a facility the production from
				which is allowed as a credit under section 45 for the taxable year or any prior
				taxable year.(2)Qualified
				nuclear power facility expenditures
										(A)In
				generalThe term qualified nuclear power facility
				expenditures means any amount paid, accrued, or properly chargeable to
				capital account—
											(i)with respect to a
				qualified nuclear power facility,
											(ii)for which
				depreciation will be allowable under section 168 once the facility is placed in
				service, and
											(iii)which is
				incurred before the qualified nuclear power facility is placed in service or in
				connection with the placement of such facility in service.
											(B)Pre-effective
				date expendituresQualified nuclear power facility expenditures
				do not include any expenditures incurred by the taxpayer before January 1,
				2010, to the extent that, at the close of the first taxable year to which the
				election in subsection (c) applies, it is reasonable to believe that such
				expenditures will constitute more than 20 percent of the total qualified
				nuclear power facility expenditures.
										(3)Delays and
				suspension of construction
										(A)In
				generalExcept for sales or dispositions between members of the
				same affiliated group, for purposes of applying this section and section 50, a
				nuclear power facility that is under construction shall cease, with respect to
				the taxpayer, to be a qualified nuclear power facility as of the date on which
				the taxpayer sells, disposes of, or cancels, abandons, or otherwise terminates
				the construction of, the facility.
										(B)Resumption of
				constructionIf a nuclear power facility that is under
				construction ceases, with respect to the taxpayer, to be a qualified nuclear
				power facility by reason of subparagraph (A) and work is subsequently resumed
				on the construction of such facility, the qualified nuclear power facility
				expenditures shall be determined without regard to any delay or temporary
				termination of construction of the facility.
										(4)Special rule
				for public-private partnerships
										(A)In
				generalIn the case of an qualified nuclear power facility which
				is owned by a public-private partnership or co-owned by a qualified public
				entity and a non-public entity, any qualified public entity which is a member
				of such partnership or a co-owner of such facility may transfer such entity's
				credit under subsection (a) to any non-public entity which is a member of such
				partnership or which is a co-owner of such facility, except that the aggregate
				credits transferred to such non-public entity shall be subject to the
				limitations under subsections (b) and (c) and section 38.
										(B)Qualified
				public entityFor purposes of this subsection, the term
				qualified public entity means—
											(i)a
				Federal, State, or local government entity, or any political subdivision or
				agency or instrumentality thereof,
											(ii)a mutual or
				cooperative electric company described in section 501(c)(12) or section
				1381(a)(2), or
											(iii)a
				not-for-profit electric utility which has or had received a loan or loan
				guarantee under the Rural Electrification Act of 1936.
											(C)Verification of
				transfer of allocationA qualified public entity that makes a
				transfer under paragraph (1), and a nonpublic entity that receives such a
				transfer, shall provide verification of such transfer in such manner and at
				such time as the Secretary shall prescribe.
										(e)Application of
				other rulesRules similar to the rules of subsections (c)(4) and
				(d) of section 46 (as in effect on the day before the enactment of the Revenue
				Reconciliation Act of 1990) shall apply for purposes of this section to the
				extent not inconsistent
				herewith.
								.
					(c)Provisions
			 relating to credit recapture
						(1)Progress
			 expenditure recapture rules
							(A)Basic
			 rulesSubparagraph (A) of section 50(a)(2) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
								
									(A)In
				generalIf during any taxable year any building to which section
				47(d) applied or any facility to which section 48E(c) applied ceases (by reason
				of sale or other disposition, cancellation or abandonment of contract, or
				otherwise) to be, with respect to the taxpayer, property which, when placed in
				service, will be a qualified rehabilitated building or a qualified nuclear
				power facility, then the tax under this chapter for such taxable year shall be
				increased by an amount equal to the aggregate decrease in the credits allowed
				under section 38 for all prior taxable years which would have resulted solely
				from reducing to zero the credit determined under this subpart with respect to
				such building or
				facility.
									.
							(B)Amendment to
			 excess credit recapture ruleSubparagraph (B) of section 50(a)(2)
			 of such Code is amended by—
								(i)inserting
			 or paragraph (2) of section 48E(b) after paragraph (2) of
			 section 47(b);
								(ii)inserting
			 or section 48E(b)(1) after section 47(b)(1);
			 and
								(iii)inserting
			 or facility after building.
								(C)Amendment of
			 sale and leaseback ruleSubparagraph (C) of section 50(a)(2) of
			 such Code is amended by inserting or the qualified nuclear power
			 facility expenditures under section 48E(c) after
			 47(d).
							(D)CoordinationSubparagraph
			 (D) of section 50(a)(2) of such Code is amended by inserting or
			 48E(c) after section 47(d).
							(d)Application of
			 At-Risk RulesSubparagraph (C) of section 49(a)(1) of the
			 Internal Revenue Code of 1986 is amended—
						(1)by striking
			 and at the end of clause (v);
						(2)by striking the
			 period at the end of clause (vi) and inserting , and; and
						(3)by inserting
			 after clause (vi) the following new clause:
							
								(vii)the basis of
				any property which is part of a qualified nuclear power facility under section
				48E.
								.
						(e)Denial of
			 double benefitSubsection (c) of section 45J of the Internal
			 Revenue Code of 1986 (relating to other limitations) is amended by adding at
			 the end the following new paragraph:
						
							(3)Denial of
				double benefitNo credit shall be allowed under this section with
				respect to any facility for which a credit is allowed under section 48C or 48E
				for such taxable year or any prior taxable
				year.
							.
					(f)Clerical
			 amendmentThe table of sections for subpart E of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 48D the following new item:
						
							
								Sec. 48E. Nuclear power
				facility construction
				credit.
							
							.
					(g)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures incurred and property placed in service in taxable years beginning
			 after the date of enactment of this Act.
					243.Inclusion of
			 nuclear power facilities in qualifying advanced energy project credit
					(a)In
			 generalSubparagraph (A) of section 48C(c)(1) of the Internal
			 Revenue Code of 1986 is amended by striking or at the end of
			 subclause (VI), by redesignating subclause (VII) as subclause (VIII) and , and
			 by inserting after subclause (VI) the following new subclause:
						
							(VII)property
				designed to be used to produce energy from an advanced nuclear power facility
				(as defined in section 45J(d)(1), determined without regard to subparagraph (B)
				thereof),
				or
							.
					(b)Increase in
			 credit allocation limitationSubparagraph (B) of section
			 48C(d)(1) of the Internal Revenue Code of 1986 is amended by striking
			 $2,300,000,000 and inserting
			 $5,000,000,000.
					(c)Extension of
			 application periodSubparagraph (A) of section 48C(d)(2) of the
			 Internal Revenue Code of 1986 is amended by striking 2-year
			 period and inserting 3-year period.
					(d)Extension of
			 period of issuanceSubparagraph (C) of section 48C(d)(2) of the
			 Internal Revenue Code of 1986 is amended by striking 3 years and
			 inserting 5 years.
					(e)Coordination
			 with nuclear power facility construction creditSubsection (e) of
			 section 48C of the Internal Revenue Code of 1986 is amended by striking
			 or 48B and inserting 48B, or 48D.
					(f)Effective
			 dateThe amendments made by this section shall apply to periods
			 beginning after the date of the enactment of this Act, under rules similar to
			 the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect
			 on the day before the date of the enactment of the Revenue Reconciliation Act
			 of 1990).
					244.Modification
			 of credit for production from advanced nuclear power facilities
					(a)In
			 general
						(1)Increase in
			 national limitationParagraph (2) of section 45J(b) of the
			 Internal Revenue Code (relating to national limitation) is amended by striking
			 6,000 megawatts and inserting 8,000
			 megawatts.
						(2)Extension of
			 creditSubparagraph (B) of section 45J(d)(1) of the Internal
			 Revenue Code of 1986 is amended by striking 2021 and inserting
			 2031.
						(b)Allocation of
			 credit to private partners of tax-Exempt entities
						(1)In
			 generalSection 45J of the Internal Revenue Code of 1986
			 (relating to credit for production from advanced nuclear power facilities) is
			 amended—
							(A)by redesignating
			 subsection (e) as subsection (f); and
							(B)by inserting
			 after subsection (d) the following new subsection:
								
									(e)Special rule
				for public-Private partnerships
										(1)In
				generalIn the case of an advanced nuclear power facility which
				is owned by a public-private partnership or co-owned by a qualified public
				entity and a non-public entity, any qualified public entity which is a member
				of such partnership or a co-owner of such facility may transfer such entity's
				credit under subsection (a) to any non-public entity which is a member of such
				partnership or which is a co-owner of such facility, except that the aggregate
				allocations of such credit claimed by such non-public entity shall be subject
				to the limitations under subsections (b) and (c) and section 38.
										(2)Qualified
				public entityFor purposes of this subsection, the term
				qualified public entity means—
											(A)a Federal, State,
				or local government entity, or any political subdivision or agency or
				instrumentality thereof,
											(B)a mutual or
				cooperative electric company described in section 501(c)(12) or section
				1381(a)(2), or
											(C)a not-for-profit
				electric utility which has or had received a loan or loan guarantee under the
				Rural Electrification Act of 1936.
											(3)Verification of
				transfer of allocationA qualified public entity that makes a
				transfer under paragraph (1), and a nonpublic entity that receives an
				allocation under such a transfer, shall provide verification of such transfer
				in such manner and at such time as the Secretary shall
				prescribe.
										.
							(2)Coordination
			 with general business creditSubsection (c) of section 38 of such
			 Code (relating to limitation based on amount of tax) is amended by adding at
			 the end the following new paragraph:
							
								(6)Special rule
				for credit for production from advanced nuclear power facilities
									(A)In
				generalIn the case of the credit for production from advanced
				nuclear power facilities determined under section 45J(a), paragraph (1) shall
				not apply with respect to any qualified public entity (as defined in section
				45J(e)(2)) which transfers the entity's allocation of such credit to a
				non-public partner or a co-owner of such facility as provided in section
				45J(e)(1).
									(B)Verification of
				transferSubparagraph (A) shall not apply to any qualified public
				entity unless such entity provides verification of a transfer of credit
				allocation as required under section
				45J(e)(3).
									.
						(3)Special rule
			 for proceeds of transfers for mutual or cooperative electric
			 companiesSection 501(c)(12) of such Code is amended by adding at
			 the end the following new subparagraph:
							
								(I)In the case of a
				mutual or cooperative electric company described in this paragraph or an
				organization described in section 1381(a)(2), income received or accrued from a
				transfer described in section 45J(e)(1) shall be treated as an amount collected
				from members for the sole purpose of meeting losses and
				expenses.
								.
						(c)Effective
			 date
						(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 electricity produced in taxable years beginning after the date of the enactment
			 of this Act.
						(2)Allocation of
			 creditThe amendments made by subsection (b) shall apply to
			 taxable years beginning after the date of the enactment of this Act.
						245.Nuclear job
			 creation tax credit
					(a)In
			 generalSubpart F of part IV
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after section 51 the following new section:
						
							51A.Nuclear job
				creation credit
								(a)In
				generalIn the case of any employer which operates a commercial
				nuclear power plant—
									(1)a qualified
				worker shall be treated as a member of a targeted group,
									(2)the amount of the
				credit determined under section 51 with respect to such qualified worker shall
				include—
										(A)30 percent of the
				qualified second-year wages of qualified workers,
										(B)20 percent of the
				qualified third-year wages of qualified workers, and
										(C)25 percent of the
				qualified non-wage training expenses with respect to such qualified
				workers,
										(3)section 51(b)(3)
				shall not apply with respect to any qualified worker,
									(4)section 51(c)(4)
				shall be applied to qualified workers by substituting December 31,
				2030 for August 31, 2011, and
									(5)section 51(i)(2)
				shall not apply with respect to any qualified worker.
									(b)Qualified
				worker
									(1)In
				generalFor purposes of this section, the term qualified
				worker means an individual who meets the requirements of paragraphs (2),
				(3), and (4).
									(2)Training
				requirementAn individual meets the requirements of this
				paragraph if such individual is—
										(A)a participant in
				an apprenticeship program which is registered with the Department of Labor (or,
				in the case of an apprenticeship program in a State not covered by the
				Department of Labor Apprenticeship Program, registered with a State
				apprenticeship agency) and which is for the training of—
											(i)boilermakers,
											(ii)masons,
											(iii)ironworkers,
											(iv)sheet metal
				workers,
											(v)electricians,
											(vi)plumbers or
				pipelayers,
											(vii)machinists,
											(viii)steelworkers,
											(ix)millwrights,
				or
											(x)welders,
											(B)a participant in
				a Nuclear Regulatory Commission accepted accredited program of the Institute of
				Nuclear Power Operations’ National Academy for Nuclear Training for—
											(i)power plant
				operators,
											(ii)radiation
				protection technicians,
											(iii)chemistry
				technicians,
											(iv)electrical
				maintenance technicians, or
											(v)mechanical
				maintenance technicians, or
											(C)receiving
				training to meet the requirements to be a—
											(i)nondestructive
				examination technician,
											(ii)radiation
				protection technician,
											(iii)nuclear quality
				assurance technician, or
											(iv)nuclear quality
				control technician.
											(3)Training
				facility requirementAn individual meets the requirements of this
				paragraph if such individual receives training described in subparagraph (A) at
				a Nuclear Regulatory Commission compliant facility.
									(4)Only new
				trainees includedAn individual meets the requirements of this
				paragraph if the individual first began receiving the training described in
				subparagraph (A) on or after January 1, 2010.
									(c)Qualified
				second-Year wages; qualified third-Year wages; qualified non-Wage training
				expensesFor purposes of this section—
									(1)Qualified
				second-year wagesThe term qualified second year
				wages means, with respect to any qualified worker, wages paid or
				incurred during the 1-year period beginning on the first year anniversary of
				the day on which the individual began work for the employer as a qualified
				worker.
									(2)Qualified
				third-year wagesThe term qualified third year wages
				means, with respect to any qualified worker, wages paid or incurred during the
				1-year period beginning on the second year anniversary of the day on which the
				individual began work for the employer as a qualified worker.
									(3)Qualified
				non-wage training expenses
										(A)In
				generalThe term qualified non-wage training
				expenses means—
											(i)instructor
				expenses attributable to training qualified workers,
											(ii)travel costs
				attributable to training qualified workers,
											(iii)tuition costs
				attributable to training qualified workers, and
											(iv)equipment and
				materials attributable to training qualified workers (other than equipment and
				materials included in products produced for sale or use).
											(B)Shared expenses
				and costsIn the case of any expenses or costs attributable to
				both qualified workers and others, such expenses and costs shall be apportioned
				on a reasonable basis.
										(d)Other
				definitionsFor purposes of this subsection—
									(1)Commercial
				nuclear power plantThe term commercial nuclear power
				plant means a facility that uses nuclear energy to produce electricity
				for distribution and commercial sale.
									(2)Nuclear
				regulatory commission compliant facilityThe term Nuclear
				Regulatory Commission compliant facility means a facility—
										(A)that has a
				quality assurance program compliant with appendix B to part 50 of title 10,
				Code of Federal Regulations,
										(B)licensed by the
				Nuclear Regulatory Commission under part 40, 50, 52, 70 or 76 of title 10, Code
				of Federal Regulations, or
										(C)that holds a
				nuclear certificate issued by the American Society of Mechanical
				Engineers.
										(3)TrainingThe
				term training includes classroom training, on-the-job training,
				self-study, preparation for licensing or proficiency examinations and work
				required to provide the necessary experience to obtain a license, obtain a
				certification, or obtain an accreditation to serve in that occupation at a
				Nuclear Regulatory Commission compliant facility.
									(4)Nondestructive
				examination technicianThe term nondestructive examination
				technician means an individual qualified to perform nondestructive
				examination under the standards of the American Society for Nondestructive
				Testing.
									(5)Radiation
				protection technicianThe term radiation protection
				technician means an individual qualified under the American National
				Standards Institute standard ANSI 3.1.
									(6)Nuclear quality
				assurance technicianThe term nuclear quality assurance
				technician means an individual qualified for such position under the
				American National Standards Institute standard ANSI 3.1.
									(7)Nuclear quality
				control technicianThe term nuclear quality control
				technician means an individual qualified for such position under the
				American National Standards Institute standard ANSI 3.1.
									(8)ANSI
				3.1The term ANSI 3.1 means the American National
				Standards Institute standard defining the qualifications for those positions
				set forth in paragraph
				(2)(C).
									.
					(b)Clerical
			 amendmentThe table of sections for subpart F of part IV
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 51 the following new item:
						
							
								Sec. 51A. Nuclear job creation
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					EUnited States
			 used nuclear fuel
				251.United States used
			 nuclear fuelThe
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2011 et seq.) is amended by adding at the end the following:
					
						IIIUnited States
				used fuel management plan
							3001.PurposesThe purposes of this title are—
								(1)to manage the
				commercial used nuclear fuel enterprise, waste forms, or any other generated
				material that is stored temporally above or below ground, or stored permanently
				in an underground geological repository;
								(2)to continue
				responsibility for the activities, obligations, and resources of the Federal
				Government with respect to used nuclear fuel management, including the duties
				and powers of—
									(A)the Secretary,
				with respect to the Nuclear Waste Fund;
									(B)the Office of
				Civilian Radioactive Waste Management, established under section 304(a) of the
				Nuclear Waste Policy Act of 1982 (42 U.S.C. 10224(a)); and
									(C)the Energy Policy
				Act of 1992 (42 U.S.C. 13201 et seq.), with respect to advanced
				reactors;
									(3)to ensure in the
				United States—
									(A)the common
				defense and security;
									(B)the enforcement
				of laws and policies concerning nonproliferation of atomic weapons and other
				nonpeaceful uses of atomic energy; and
									(C)the world
				leadership in solutions with used nuclear fuel treatment and reuse;
									(4)to advance the
				technologies and facilities of the United States to recycle used nuclear fuel
				into useable reactor fuel in a manner that would—
									(A)reduce high-level
				radioactive waste volume in the United States;
									(B)reduce the
				long-term radiotoxicity of high-level radioactive waste in the United
				States;
									(C)increase
				sustainability of the nuclear fuel cycle; and
									(D)provide for the
				safe, secure disposal of nuclear materials;
									(5)to sustain and
				expand the role of nuclear energy in meeting the requirements of the United
				States for clean, safe, reliable, and affordable energy; and
								(6)to carry out
				other activities to advance the purposes described in this section.
								3002.DefinitionsIn this title:
								(1)AgreementThe
				term agreement means a used fuel storage facility agreement
				entered into under section 3012(a).
								(2)CouncilThe
				term Council means the Generation IV Nuclear Recycling Council
				established under section 3043(c)(3)(A).
								(3)CommissionThe
				term Commission means the Nuclear Regulatory Commission.
								(4)Decommissioning;
				decontaminationThe terms decommissioning and
				decontamination, with respect to an activity, include any activity
				other than a response action or corrective action carried out to decontaminate
				or decommission a facility for spent nuclear fuel management that has residual
				radioactive or mixed radioactive and hazardous chemical contamination
				(including depleted tailings).
								(5)DemonstrationThe
				term Demonstration means the Next Generation Reactor System
				established under section 3041(a).
								(6)DepartmentThe
				term Department means the Department of Energy.
								(7)First used fuel
				receiptThe term first used fuel receipt means a
				receipt of used fuel by a used fuel storage facility at a site that is located
				within the jurisdiction of a unit of local government that is a party to an
				agreement.
								(8)Fission
				productThe term fission product means each atomic
				element that is produced when atoms fission into fragments (which is considered
				waste for geological disposal).
								(9)Heat
				generationThe term heat generation means the
				quantity of heat that is generated from material containing radioactive
				material.
								(10)High-level
				radioactive waste
									(A)In
				generalThe term high-level radioactive waste
				means—
										(i)highly
				radioactive material resulting from the recycling of spent nuclear fuel and any
				other material from that waste that contains fission products or transuranics
				(above 10,000 nCi/l) in sufficient concentrations;
										(ii)other highly
				radioactive material that the Chairman of the Commission, consistent with each
				applicable Federal law (including regulations), determines by rule to require
				permanent isolation; and
										(iii)uranium fuel
				that has been used in a water-cooled nuclear power reactor and is—
											(I)spent or used
				(including fuel that is thermally hot, as well as highly radioactive, and
				requires remote handling and shielding); or
											(II)no longer
				efficient in generating power to the reactor to produce electricity.
											(B)ExclusionThe
				term high-level radioactive waste does not include waste
				incidental to recycling.
									(11)Institution of
				higher educationThe term
				institution of higher education has the meaning given the term in
				section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
								(12)National
				LaboratoryThe term National Laboratory has the
				meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.
				15801).
								(13)Waste
				incidental to recycling
									(A)In
				generalThe term waste incidental to recycling means
				waste material resulting from the recycling of spent nuclear fuel, including
				liquid waste produced directly in recycling, and any solid material derived
				from the liquid waste, that contains fission products to be classified as
				high-level radioactive waste.
									(B)Determination
				of high-level radioactive wasteFor purposes of this definition,
				liquid waste described in subparagraph (A) shall not be considered to be highly
				radioactive or of sufficient concentration if the liquid waste—
										(i)has been
				processed to remove key radionuclides to the maximum extent that is technically
				and economically practicable;
										(ii)(I)meets Class C
				concentrations under part 61 of title 10, Code of Federal Regulations (or
				successor regulations); or
											(II)will meet the performance objectives
				described in subpart C of part 61 of title 10, Code of Federal Regulations (or
				successor regulations), if disposed of in a near-surface disposal site based on
				a site specific performance assessment; and
											(iii)is resistant to
				the release of radionuclides.
										(14)Nuclear waste
				fundThe term Nuclear Waste Fund means the Nuclear
				Waste Fund established under section 302 of the Nuclear Waste Policy Act of
				1982 (42 U.S.C. 10222).
								(15)RegionThe
				term region means a geographical area of the United States—
									(A)that is defined
				by the borders of 1 or more States; and
									(B)the adjustment of
				which is subject to the agreement of each State that is included in the
				geographical area.
									(16)SecretaryThe
				term Secretary means the Secretary of Energy.
								(17)Transuranic
									(A)In
				generalThe term transuranic, as used with respect
				to an element, means that the element has an atomic number that is greater than
				that of uranium.
									(B)InclusionsThe
				term transuranic, as used with respect to an element, includes
				elements such as—
										(i)neptunium;
										(ii)plutonium;
										(iii)americium;
				and
										(iv)curium.
										(18)Unit of local
				governmentThe term unit of local government means
				any borough, city, county, parish, town, township, village, or other general
				purpose political subdivision of a State, or association of 2 or more political
				subdivisions of a State.
								(19)Used
				fuelThe term used fuel means uranium dioxide fuel
				that has been—
									(A)placed in a
				nuclear power reactor for power operation; and
									(B)subsequent to the
				event described in subparagraph (A), removed from the nuclear power reactor
				described in that subparagraph.
									(20)Weapons
				materialThe term weapons material means highly
				enriched uranium and plutonium that is derived from—
									(A)a nuclear weapon;
				or
									(B)material derived
				from the process of manufacturing a nuclear weapon.
									ARegional storage
				sites
								3011.Establishment
				of regional storage sitesTo
				establish 1 or more regional storage sites, the Secretary may carry out the
				activities and obligations, and use the resources, of the Federal Government
				with respect to used nuclear fuel management, including the duties and powers
				of—
									(1)the Secretary
				relating to nuclear waste;
									(2)the Office of
				Civilian Radioactive Waste Management, established under section 304(a) of the
				Nuclear Waste Policy Act of 1982 (42 U.S.C. 10224(a)); and
									(3)the Secretary to
				purchase, lease, or otherwise access facilities and property useful for used
				nuclear fuel management purposes, including property and facilities of the
				Department necessary for storage, processing, or fuel fabrication involving
				materials containing plutonium.
									3012.Incentives
				for siting of used fuel storage facilities
									(a)AuthorizationThe
				Secretary shall offer to enter into used fuel storage facility agreements in
				accordance with this section.
									(b)Notice from
				units of local government to SecretaryNot later than 300 days
				after the date of enactment of this section, representatives of a unit of local
				government, or an entity that holds title to private land located within the
				jurisdiction of the unit of local government, may submit to the Secretary
				written notice that the unit of local government is willing to have a used fuel
				interim storage facility located at an identified site within the jurisdiction
				of the units of local government.
									(c)Preliminary
				compensation
										(1)In
				generalThe Secretary shall—
											(A)make payments of
				$5,000,000 each year to not more than 10 units of local government that have
				submitted notices under subsection (b); and
											(B)make payments of
				$10,000,000 each year to a unit of local government described in subparagraph
				(A) if the site located within the jurisdiction of the unit of local government
				contains used nuclear fuel as of the date on which the notice of the unit of
				local government is submitted.
											(2)Multiple
				noticesIf more than 10 notices are received under subsection
				(b), the Secretary shall make payments to the first 10 units of local
				government, based on the order in which the notices are received.
										(3)TimingThe
				payments shall be made annually for a 3-year period, with the first payment to
				be made on the anniversary date of the filing of the notice under subsection
				(b), and subsequent payments to be made annually on the date on which the used
				fuel is placed on the site.
										(d)Agreement
										(1)In
				generalOn the docketing of an application for a license for an
				interim used fuel storage facility at a site within the jurisdiction of a unit
				of local government by the Chairman of the Commission, the Secretary shall
				offer to enter into an interim used fuel storage facility economic impact
				agreement with the unit of local government to include prospective used fuel
				treatment and recycling facilities.
										(2)Terms and
				conditionsAn agreement between the Secretary and a unit of local
				government under this subsection shall contain such terms and conditions
				(including such financial and institutional arrangements) as the Secretary and
				the unit of local government determine to be reasonable and appropriate.
										(3)AmendmentAn
				agreement may be—
											(A)amended only with
				the mutual consent of the parties to the agreement; and
											(B)terminated only
				in accordance with paragraph (4).
											(4)TerminationThe
				Secretary shall terminate an agreement if the Secretary determines that any
				major element of the used fuel treatment or interim storage facility required
				under the agreement will not be completed by the date that is 5 years after the
				date on which the agreement was entered into.
										(5)Number of
				agreementsNot more than 10 agreements may be in effect at any
				time.
										(6)Payment
				schedule
											(A)In
				generalIf the Secretary enters into an agreement under this
				subsection, the Secretary shall make to the unit of local government and the
				State in which the unit of local government is located—
												(i)payments
				of—
													(I)on the date of
				entering into the agreement under this subsection, $10,000,000; and
													(II)during the
				period beginning on the date of entering into an agreement and ending on the
				date of first used fuel receipt or denial of the license application for an
				interim used fuel storage facility by the Chairman of the Commission, whichever
				is later, $20,000,000 for each year; and
													(ii)a payment of
				$20,000,000 on closure of the facility.
												(B)Timing of
				annual paymentsIn the case of annual payments described in
				subparagraph (A)(i)(II), the Secretary shall make annual payments on the
				anniversary of the date of the docketing of the license application by the
				Chairman of the Commission.
											(C)Termination of
				authoritySubject to subparagraph (A)(ii), the authority to make
				payments under this paragraph terminates on the date of closure of the
				facility.
											3013.Acceptance,
				storage, and settlement of claims
									(a)In
				generalThe Secretary shall offer to enter into a long-term
				contract for the interim storage of used fuel from civilian nuclear power
				plants with a private entity that owns or operates 1 or more facilities
				licensed by the Commission that is located within the jurisdiction of a unit of
				local government to which payments are made pursuant to section 3012(d).
									(b)Settlement and
				acceptance of used fuel
										(1)In
				generalAt the request of a party to a contract under section
				302(a) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(a)), the
				Secretary may enter into an agreement for the settlement of all claims against
				the Secretary under a contract for failure to dispose of high-level radioactive
				waste or used nuclear fuel not later than January 31, 1998.
										(2)Terms and
				conditionsA settlement agreement described in paragraph
				(1)—
											(A)shall contain
				such terms and conditions (including such financial and institutional
				arrangements) as the Secretary and the party to the contract determine to be
				reasonable and appropriate; and
											(B)may include the
				acceptance of used fuel from the party to the contract for storage at a
				facility with respect to which the Secretary has a long-term contract under
				paragraph (1).
											(c)Effect of
				acceptanceAcceptance of used fuel by the Secretary under
				subsection (b) shall constitute transfer of title to the Secretary.
									(d)Priority for
				acceptance for closed facilitiesIf a request for fuel acceptance
				is made under subsection (b) by a facility that has produced used nuclear fuel
				and that is shut down permanently and the facility has been decommissioned, the
				Secretary shall provide priority for the acceptance of the fuel produced by the
				facility.
									3014.Waste
				confidenceFor purposes of a
				determination by the Chairman of the Commission on whether to grant, amend, or
				renew any license under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.),
				the obligation of the Secretary to develop a repository in accordance with the
				Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.) shall provide
				sufficient and independent grounds for any further findings by the Commission
				of reasonable assurances that used nuclear fuel and high-level radioactive
				waste would be disposed of safely and in a timely manner.
								BIntegrated plan
				for used fuel treatment, recycling, and next-generation reactor
				development
								3021.Statement of
				policyIt is the policy of the
				United States to recycle used nuclear fuel—
									(1)to advance energy independence;
									(2)to maximize the energy potential of nuclear
				fuel in a proliferation-resistant manner; and
									(3)to reduce the volume and toxicity of
				high-level radioactive waste dedicated to a permanent Federal
				repository.
									3022.Establishment
				of partnerships
									(a)Authority of
				SecretaryThe Secretary shall
				offer to enter into partnerships with members of private industry.
									(b)RequirementsIn carrying out subsection (a), the
				Secretary shall—
										(1)establish demonstration projects;
				and
										(2)coordinate research and development to
				advance the policy described in section 3021.
										CUsed fuel
				treatment and recycling
								3031.Used fuel
				treatment and recycling centers
									(a)In
				generalThe Secretary shall designate commercial used fuel
				treatment and recycling centers for licensing and operation at 1 or more sites
				described in section 3012(d)(1).
									(b)PurposesThe
				Secretary shall carry out subsection (a)—
										(1)to reduce
				high-level radioactive waste volume in the United States;
										(2)to reduce the
				long-term radiotoxicity of high-level radioactive waste in the United
				States;
										(3)to demonstrate
				and develop technologies that would increase the sustainability of the nuclear
				fuel cycle;
										(4)to research,
				develop, and demonstrate advanced data monitoring and measurement techniques
				for materials accountability; and
										(5)to demonstrate
				scalable proliferation-resistant systems for the treatment and recycling of
				used fuel.
										(c)Public-Private
				cooperative agreements; contracts
										(1)Cooperative
				agreementsIn carrying out this section, the Secretary may offer
				to enter into 1 or more public-private cooperative agreements.
										(2)ContractsThe
				Secretary shall use amounts transferred from the Nuclear Waste Fund, and such
				other amounts as are appropriated to carry out this section, to offer to enter
				into and carry out 1 or more long-term contracts with private sector entities
				for the treatment and recycling of used nuclear fuel.
										(3)Competitive
				selectionCooperative agreements and contracts shall be awarded
				on the basis of a competitive bidding process that is carried out—
											(A)to maximize the
				competitive efficiency and use of private capital for the projects
				funded;
											(B)to best serve the
				mission of the Department to reduce high-level radioactive waste volume and
				radiotoxicity;
											(C)to maximize the
				viability of recycled materials for use in commercially available reactors;
				and
											(D)to ensure
				sufficient protection against the proliferation of nuclear materials that could
				be used to manufacture nuclear weapons.
											(d)RequirementsIn
				carrying out this section, the Secretary shall—
										(1)consider the
				various technologies available for the treatment and recycling of used fuel
				that do not separate pure plutonium;
										(2)ensure the use of
				scalable, proliferation-resistant systems;
										(3)ensure the
				completion of detailed engineering and cost estimates for the project;
										(4)prepare a plan
				for the colocated interim storage of high-level radioactive waste;
										(5)manage the
				transfer of materials for the purpose of treatment, recycling, and new fuel
				fabrication;
										(6)conduct an
				appropriate safety and environmental analysis; and
										(7)in accordance
				with applicable licensing requirements, ensure the disposal of low-level
				radioactive waste and transuranic waste.
										3032.Price-Anderson
				coverageSection 170 shall
				apply to any used nuclear fuel management facility—
									(1)owned or operated
				by, or under contract with, the Department;
									(2)licensed under
				section 53, 63, or 103; and
									(3)constructed after
				the date of enactment of this title.
									DDemonstration of
				next generation reactor system
								3041.Next
				Generation Reactor System
									(a)EstablishmentAs
				soon as practicable after the date of enactment of this title, the Secretary
				shall establish a demonstration project to be known as the Next
				Generation Reactor System.
									(b)ContentThe
				Demonstration shall consist of the development, design, construction,
				operation, and supporting research of a prototype reactor plant, building from
				the experience of the United States, that—
										(1)is based on
				research and development activities supported by applicable programs;
										(2)meets the intent
				of the Energy Policy Act of 1992 (42 U.S.C. 13201 et seq.); and
										(3)shall be
				used—
											(A)to recover
				contaminated uranium from a complex under the jurisdiction of the
				Department;
											(B)to demonstrate
				that—
												(i)separated
				transuranics may fuel nuclear reactors; and
												(ii)the resulting
				waste of the process described in clause (i) is not a significant long-term
				geological burden; and
												(C)to facilitate the
				use of weapons material for initial reactor operation for fuel testing of
				transuranics fuel.
											3042.Demonstration
				management
									(a)Departmental
				management
										(1)In
				generalThe Demonstration shall be managed by—
											(A)the Assistant
				Secretary of the Office of Nuclear Energy; and
											(B)the Director of
				the Office of Civilian Nuclear Waste.
											(2)Combination
				with advanced fuel cycle demonstration programThe Secretary may
				combine the Demonstration with the advanced fuel recycling technology research,
				development, and demonstration program conducted under section 953 of the
				Energy Policy Act of 2005 (42 U.S.C. 16273).
										(3)Existing
				Department demonstration management expertiseTo track the
				progress of the Demonstration, the Secretary may use the capabilities for
				review of construction projects for advanced scientific facilities within any
				office of the Department.
										(b)Laboratory
				management
										(1)Laboratory
				scope
											(A)In
				generalThe Secretary shall provide to the National Laboratories
				specific scope on the manner by which to ensure the overall success of the
				Demonstration.
											(B)Authority of
				National Laboratories
												(i)In
				generalThe National Laboratories may collaborate with—
													(I)institutions of
				higher education;
													(II)research
				institutes;
													(III)industrial
				researchers; and
													(IV)international
				researchers.
													(ii)Technical
				supportIn carrying out clause (i), the National Laboratories
				shall provide sufficient technical support for use by the Department in
				understanding any technical or regulatory issues identified by the Chairman of
				the Commission.
												(2)Industrial
				partnerships
											(A)In
				generalThe Office of Nuclear Energy shall, through a competitive
				process, select 1 or more qualified industrial leaders—
												(i)to carry out the
				Demonstration execution, through other industrial associates for the
				development, design, and construction activities; and
												(ii)to operate
				facilities under the Demonstration to recycle used nuclear fuel on behalf of
				the Department.
												(B)Cost-sharingIndustrial
				associates described in subparagraph (A) shall not be required to pay a
				non-Federal share during the initial development of National Laboratory
				technology at the engineering scale.
											(C)PreferencePreference
				in determining the final structure of the consortium, or any partnership under
				this subtitle, shall be given to a structure that retains United States
				technological leadership in the Demonstration (including designating as a lead
				industrial partner an entity incorporated in the United States).
											(3)Prototype plant
				sitingIt is the intent of Congress that the Demonstration and
				associated support should be sited at a National Laboratory.
										(4)Reactor test
				capabilitiesThe Demonstration shall use, if appropriate, reactor
				test capabilities at the National Laboratories (or international laboratories)
				to validate the use of any produced transuranics fuel.
										(5)Other
				laboratory capabilitiesThe Demonstration may use, if
				appropriate, facilities at any National Laboratory.
										3043.Demonstration
				organization
									(a)Major
				demonstration elementsThe Demonstration shall consist of the
				following major program elements:
										(1)A Generation IV
				System, as identified by the Generation IV International Forum.
										(2)Transuranics
				nuclear fuel development, characterization, and qualification.
										(3)Weapons materials
				disposition options in Generation IV Systems, as identified under paragraph
				(1).
										(b)Demonstration
				phases
										(1)In
				generalThe Demonstration shall be conducted in each phase
				described in paragraphs (2) and (3).
										(2)First
				demonstration phaseA first Demonstration phase shall be
				conducted—
											(A)to validate
				appropriate technology components under subsection (a)(1);
											(B)to submit a
				license to the Chairman of the Commission under subsection (a)(1);
											(C)to perform
				appropriate validation research by the National Laboratories under subsection
				(a); and
											(D)to carry out
				initial design activities for the fabrication of prototype nuclear fuel derived
				from weapons grade plutonium and studies under subsection (a)(3).
											(3)Second
				demonstration phaseA second Demonstration phase shall be
				conducted—
											(A)to build a
				prototype nuclear reactor and plant, including development of design methods
				and safety analytical methods and studies;
											(B)to continue
				appropriate activities under paragraphs (1) through (3) of subsection
				(a);
											(C)to develop,
				through a competitive process, a final design for the prototype nuclear reactor
				and plant based on a Generation IV System identified under subsection
				(a)(1);
											(D)to support
				license application activities relating to the construction and operation of
				the prototype nuclear reactor; and
											(E)to construct and
				start up operations of the prototype nuclear reactor and fuel testing while
				demonstrating electricity production.
											(c)Demonstration
				requirements
										(1)In
				generalThe Secretary shall ensure that the Demonstration is
				structured in a manner to maximize the technical interchange and transfer of
				technologies and ideas into the Demonstration from other sources of relevant
				expertise, including—
											(A)the nuclear power
				industry (including nuclear powerplant construction firms), particularly with
				respect to issues associated with plant design, construction, and operational
				and safety issues;
											(B)the nuclear fuel
				fabrication industry, particularly with respect to issues relating to—
												(i)the separation of
				transuranics from used nuclear fuel; and
												(ii)the integration
				of technologies developed by the Demonstration into fuel fabrication;
				and
												(C)international
				efforts in areas relating to the Demonstration, particularly with respect to
				transuranics fuel performance.
											(2)International
				collaboration
											(A)In
				generalThe Secretary shall seek international cooperation,
				participation, and financial contributions for the Demonstration.
											(B)Assistance from
				international partnersThe Secretary may offer to enter into
				contracts for assistance with specialists or facilities from member countries
				of the Generation IV International Forum, the Russian Federation, or other
				international partners if the specialists or facilities provide access
				to—
												(i)cost-effective
				and relevant skills; or
												(ii)test
				capabilities.
												(C)Partner
				countriesThe Demonstration may involve support of selected
				demonstration objectives in a partner country.
											(D)Generation IV
				international forumThe Secretary shall ensure that international
				activities of the Demonstration are coordinated with the Generation IV
				International Forum.
											(E)TermsThe
				Secretary shall ensure that the terms and conditions with respect to
				international cooperation provided under this paragraph do not delay the
				domestic portion of the Demonstration.
											(3)Generation IV
				Nuclear Recycling Council
											(A)In
				generalAs soon as practicable after the date of enactment of
				this title, the Secretary shall establish a council to be known as the
				Generation IV Nuclear Recycling Council.
											(B)MembershipThe
				Secretary shall appoint individuals to serve as members of the Council based on
				the expertise of the individuals—
												(i)as technologists,
				manufacturers, or plant operators; or
												(ii)in other
				appropriate fields described in paragraph (1).
												(C)ResponsibilitiesThe
				Council shall—
												(i)serve in an
				advisory capacity to the Secretary regarding Generation IV System matters
				submitted by the Secretary to the Council;
												(ii)on an ongoing
				basis, review all—
													(I)program plans for
				the Demonstration; and
													(II)progress under
				the Demonstration; and
													(iii)to the maximum
				extent practicable, ensure that important scientific, technical, safety, and
				program management issues receive attention—
													(I)in the
				Demonstration; and
													(II)by the
				Secretary.
													(D)Federal
				Advisory Committee ActThe Council shall be subject to the
				Federal Advisory Committee Act (5
				U.S.C. App.).
											(E)Initial
				reviewNot later than 180 days after the date of enactment of
				this title, the Council shall—
												(i)review existing
				program plans for the Demonstration;
												(ii)address any
				recommendations of the documents not incorporated in program plans for the
				Demonstration; and
												(iii)in accordance
				with the document entitled Department of Energy O 413.3A Change 1
				Demonstration Management for the Acquisition of Capital Assets and
				dated 2006, review existing program plans for the Demonstration to determine
				whether the Demonstration management direction for the Demonstration
				acquisition of capital assets are fully capable of meeting mission performance,
				safeguards and security, and environmental, safety, and health standards for
				accomplishing CD–1 through CD–4).
												(F)First
				demonstration phase reviewOn a determination by the Secretary
				that the appropriate activities under the first phase of the Demonstration
				under subsection (b)(2) are nearly complete, the Secretary shall submit to the
				Council a request—
												(i)to conduct a
				comprehensive review of the Demonstration; and
												(ii)on completion of
				the comprehensive review described in clause (i), to submit to the Secretary a
				report that contains a description of the recommendation of the Council
				regarding whether the Demonstration is ready to proceed to the second phase of
				the Demonstration under subsection (b)(3).
												(G)ReportNot
				later than 60 days after the date on which the Secretary receives a report from
				the Council under subparagraph (F)(ii), the Secretary shall submit to the
				appropriate committees of Congress—
												(i)a
				copy of the report; and
												(ii)a document that
				contains a description of any additional view of the Secretary that the
				Secretary may consider to be appropriate.
												ENuclear
				Regulatory Commission
								3051.Nuclear
				Regulatory CommissionIn
				accordance with section 202 of the Energy Reorganization Act of 1974 (42 U.S.C.
				5842), the Chairman of the Commission shall have licensing and regulatory
				authority for any reactor authorized under this title.
								3052.Licensing
				strategyNot later than 2
				years after the date of enactment of this title, the Secretary, acting through
				the selected industry leader, shall submit to the Chairman of the Commission a
				license application for a prototype nuclear reactor, including—
									(1)a design control
				document in which current licensing requirements relating to light-water
				reactors are used as a guide for the Demonstration;
									(2)a description of
				analytical tools that the Chairman of the Commission may use from the National
				Laboratories independently to verify designs and performance characteristics of
				components, equipment, systems, or structures associated with the prototype
				nuclear reactor;
									(3)a description of
				each research and development activity that may be required to answer questions
				posed by the Chairman of the Commission to review a license application for the
				prototype nuclear reactor; and
									(4)an estimate of
				the budgetary requirements associated with the completion of the licensing
				activity.
									3053.Ongoing
				interactionIn carrying out
				the Demonstration, the Secretary shall seek the active participation of the
				Chairman of the Commission—
									(1)to avoid design
				decisions that would—
										(A)compromise
				adequate safety margins in the design of a prototype nuclear reactor; or
										(B)impair the
				accessibility of nuclear safety-related components of the prototype nuclear
				reactor for inspection and maintenance;
										(2)to develop tools
				to facilitate the inspection and maintenance of the prototype nuclear reactor
				that are necessary for safety purposes; and
									(3)to develop
				risk-based criteria for any future commercial development of a similar reactor
				architecture.
									3054.Demonstration
				timelines
									(a)Target date To
				complete the first demonstration phaseNot later than September
				30, 2012, the Secretary shall—
										(1)designate
				commercial used fuel treatment and recycling centers for licensing and
				operation at 1 or more sites identified in 1 or more agreements;
										(2)select the
				industrial and National Laboratory Demonstration leaders to be used by the
				Demonstration for—
											(A)delivery of the
				licensing document;
											(B)the required
				detailed design; and
											(C)the required
				analysis; and
											(3)submit to the
				appropriate committees of Congress a report that contains a determination
				of—
											(A)whether any
				international collaborator has agreed to provide funding; and
											(B)if 1 or more
				international collaborators have agreed provide funding, the scope and
				obligations of commitment of the international collaborators.
											(b)Design
				competition for second demonstration phase
										(1)In
				generalThe Secretary, acting through the industrial and National
				Laboratory Demonstration leaders, shall provide for the detailed design and
				licensing activities for the final design of a prototype nuclear
				reactor.
										(2)Systems
				integrationThe Secretary may structure Demonstration activities
				in the second Demonstration phase to use the lead industrial partner to
				integrate the contributions of any international contributors described in
				subsection (a)(3) in a systems integration role for final design and
				construction of the Demonstration.
										(c)Target date To
				complete demonstration constructionNot later than September 30,
				2019, the Secretary shall—
										(1)complete
				construction and begin operations of a prototype for transuranics fuel testing
				and associated energy production; or
										(2)submit to the
				appropriate committees of Congress a report that establishes an alternative
				date for completion.
										3055.Authorization
				of appropriationsThere are
				authorized to be appropriated to the Secretary for research and construction
				activities under this title—
									(1)$750,000,000 for
				the period of fiscal years 2012 through 2016; and
									(2)such sums as are
				necessary for each of fiscal years 2017 through
				2020.
									.
				IIIElectric
			 vehicle infrastructure
			301.Increase in
			 credit limitation on number of new qualified plug-in electric vehicles
				(a)In
			 generalParagraph (2) of section 30D(e) of the Internal Revenue
			 Code of 1986 is amended by striking 200,000 and inserting
			 300,000.
				(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
				302.Modifications to credit for alternative
			 fuel vehicle refueling property
				(a)Extension of increased credit for
			 electricity
					(1)In generalParagraph (6) of section 30C(e) of the
			 Internal Revenue Code of 1986 is amended—
						(A)by striking during 2009 and 2010 in
			 the heading and inserting during certain taxable years,
						(B)by striking and before January 1,
			 2011,
						(C)by inserting , which is placed in
			 service before January 1, 2011 (before January 1, 2020, in the case of property
			 which relates to electricity) after hydrogen in
			 subparagraph (A), and
						(D)by inserting , which is placed in
			 service before January 1, 2011 after hydrogen in
			 subparagraph (B).
						(2)Extension of creditSubsection (g) of section 30C of such Code
			 is amended—
						(A)by striking and at the end
			 of paragraph (1),
						(B)by redesignating paragraph (2) as paragraph
			 (3), and
						(C)by inserting after paragraph (1) the
			 following new paragraph:
							
								(2)in the case of property relating to
				electricity, after December 31, 2019,
				and
								.
						(b)Qualified property includes structural
			 components of a building used for electrical rechargingSubsection (c) of section 179A of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 flush sentence:
					
						In the case
				of property described in paragraph (3)(B), the preceding sentence shall be
				applied without regard to the phrase and its structural
				components..
				(c)Transferability of creditSection 30C(e) of the Internal Revenue Code
			 of 1986, as amended by paragraph (2), is amended by adding at the end the
			 following new paragraph:
					
						(8)Transferability of credit
							(A)In generalA person who places any qualified
				alternative fuel vehicle refueling property in service may transfer the credit
				under this section through an assignment to any other person. Such transfer may
				be revoked only with the consent of the Secretary.
							(B)CertificationA transferee of a credit described in
				subparagraph (A) may not claim such credit unless such claim is accompanied by
				a certification to the Secretary that the transferee reduced the price the
				transferor paid for the qualified alternative fuel vehicle refueling property
				by the entire amount of such credit.
							(C)RegulationsThe Secretary shall prescribe such
				regulations as necessary to ensure that the credit transferred under
				subparagraph (A) is claimed once and not reassigned by such other
				person.
							.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
				303.Vehicle
			 technology and recharging infrastructureSection 131 of the Energy Independence and
			 Security Act of 2007 (42 U.S.C. 17011) is amended by adding at the end the
			 following:
				
					(e)Market
				assessment and recharging infrastructure study
						(1)DefinitionsIn
				this subsection:
							(A)Local
				government
								(i)In
				generalThe term local government has the meaning
				given the term in section 3371 of title 5, United States Code.
								(ii)InclusionsThe
				term local government includes entities described in sections 7
				and 8 of the Alaska Native Claims Settlement Act (43 U.S.C. 1606, 1607).
								(B)Range extension
				infrastructureThe term range extension
				infrastructure includes equipment, products, or services for recharging
				plug-in electric vehicles that—
								(i)are available to
				retail consumers of electric drive vehicles on a nonexclusive basis, including
				payment interoperability with other systems; and
								(ii)provide for
				extending driving range through battery exchange or rapid recharging.
								(C)StateThe
				term State has the meaning given the term in section 3371 of title
				5, United States Code.
							(2)StudyThe
				Secretary, in consultation with the Administrator, and the Secretary of
				Transportation, shall carry out a program to analyze and assess—
							(A)the number and
				distribution of recharging facilities, including range extension
				infrastructure, that will be required for drivers of plug-in electric drive
				vehicles and neighborhood electric vehicles to reliably recharge those electric
				drive vehicles to meet the average needs of the drivers;
							(B)minimum technical
				standards for public recharging facilities necessary for widespread
				deployment;
							(C)the technical and
				infrastructure investments that electric utilities and electricity providers
				will be required to make to support widespread deployment of recharging
				infrastructure, including an estimate of the investments;
							(D)existing electric
				drive transportation technologies and the state of markets for the purchase of
				those technologies;
							(E)methods of
				removing market barriers for existing and emerging applications of electric
				drive transportation technologies;
							(F)the potential
				value to the electric grid of using the energy stored in on-board storage
				systems to improve the efficiency and reliability of the grid generation
				system; and
							(G)the implications
				of the introduction of plug-in electric drive vehicles and other types of
				electric transportation on the production of electricity from renewable
				resources.
							(3)ComponentsIn
				conducting the study, the Secretary shall analyze and make recommendations
				on—
							(A)the variety and
				density of recharging infrastructure options necessary to power plug-in
				electric drive vehicles under diverse scenarios, including—
								(i)the ratio of
				residential, commercial, and public recharging infrastructure options necessary
				to support 10 percent-, 20 percent-, and 50 percent-penetration of plug-in
				electric vehicles on a city fleet basis;
								(ii)the ratio of
				residential, commercial, and public recharging infrastructure options necessary
				to support 10 percent-, 20 percent-, and 50 percent-penetration of plug-in
				electric vehicles on a regional fleet basis;
								(iii)the ratio of
				residential, commercial, and public recharging infrastructure options necessary
				to support 10 percent-, 20 percent-, and 50 percent-penetration of plug-in
				electric vehicles on a national fleet basis; and
								(iv)the potential
				impact of fast charging on market penetration rates for electric drive vehicles
				and the effects on electric utilities;
								(B)the effects on
				market penetration of reserved parking spots with access to recharging
				facilities;
							(C)model codes
				(including building codes) that need to be updated or otherwise modified to
				enable widespread deployment of recharging facilities; and
							(D)such other issues
				as the Secretary considers to be appropriate.
							(4)ReportNot
				later than 1 year after the date of enactment of this subsection, the Secretary
				shall submit to the Committee on Energy and Natural Resources of the Senate and
				the Committee on Energy and Commerce of the House of Representatives a report
				on the results of the study conducted under this subsection, including
				recommendations.
						(f)Financial
				support
						(1)In
				generalNot later than 18 months after the date of enactment of
				this subsection, the Secretary shall establish a program to support the
				deployment and integration of plug-in electric drive vehicles in multiple
				regions of the United States through the provision of financial support to
				State and local governments and other entities to assist in the installation of
				recharging facilities for electric drive vehicles.
						(2)Financial
				assistanceIn carrying out the program, the Secretary may provide
				financial assistance described in paragraph (7) to promote the goals described
				in paragraph (4).
						(3)RegionsThe
				Secretary shall select regions for financial assistance under this subsection
				based on applications for the assistance received under paragraph (7), taking
				into consideration the findings of the study conducted under subsection
				(e).
						(4)GoalsThe
				goals of the program established under this subsection shall be—
							(A)to demonstrate
				the viability of a vehicle-based transportation system that reduces—
								(i)the use of
				petroleum as a fuel; and
								(ii)the emissions of
				greenhouse gases and other pollutants compared to a system based on
				conventional transportation fuels;
								(B)to facilitate the
				integration of advanced vehicle technologies into electricity distribution
				areas to improve system performance and reliability;
							(C)to demonstrate
				the potential benefits of coordinated investments in vehicle electrification on
				personal mobility and a regional grid;
							(D)to demonstrate
				protocols and standards that facilitate vehicle integration into the grid;
				and
							(E)to investigate
				differences in each region and regulatory environment regarding best practices
				in implementing vehicle electrification.
							(5)Use of
				fundsSubject to paragraph (6), the Secretary may provide
				financial assistance to any applicant that applies for, and receives the
				approval of the Secretary, under paragraph (7)—
							(A)to assist persons
				located in a region (including fleet owners) in the purchase of new plug-in
				electric drive vehicles by reducing the incremental cost of the vehicles above
				the cost of comparable conventionally fueled vehicles;
							(B)to support the
				use of plug-in electric drive vehicles by funding projects for the deployment
				of—
								(i)recharging
				infrastructure for plug-in electric drive vehicles (including range extension
				infrastructure);
								(ii)smart grid
				equipment and infrastructure to facilitate the charging and integration of
				plug-in electric drive vehicles; or
								(iii)the purchase of
				advanced batteries for use in plug-in electric drive vehicles; or
								(C)to carry out such
				other projects as the Secretary determines are appropriate to support the
				large-scale deployment of plug-in electric drive vehicles in regional
				deployment areas.
							(6)Cost
				shareThe Secretary shall carry out the programs established
				under this subsection in accordance with section 988 of the Energy Policy Act
				of 2005 (42 U.S.C. 16352).
						(7)Financial
				support
							(A)In
				generalThe Secretary may—
								(i)provide grants to
				States and local governments for demonstration and commercial application of
				recharging infrastructure in accordance with paragraph (8) in accordance with
				section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352); and
								(ii)consult with the
				Administrator of the Clean Energy Deployment Administration to further the
				goals of this section.
								(B)Applications
								(i)In
				generalAn applicant that seeks to receive financial assistance
				under this subsection shall submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary
				determines are necessary through rulemaking.
								(ii)Joint
				sponsorshipAn application may be jointly sponsored by electric
				utilities, automobile manufacturers, technology providers, car-sharing
				companies or organizations, or other persons or entities.
								(C)RequirementsThe
				design elements and requirements of the program established under this
				subsection shall include—
								(i)an evaluation of
				the financial mechanisms that will most effectively promote the purposes of
				this section;
								(ii)criteria for
				evaluating applications submitted under this paragraph, taking into
				consideration the findings of the study conducted under subsection (e)
				(including the anticipated ability to promote deployment and market penetration
				of plug-in electric drive vehicles that are less dependent on petroleum as a
				fuel source);
								(iii)reporting
				requirements for entities that receive financial assistance under this
				subsection, including a comprehensive set of performance data that reflect the
				results of the program; and
								(iv)provisions that
				no proprietary information, trade secret, or other confidential information is
				required to be disclosed.
								(8)Grants to
				States and local governments for recharging infrastructure
							(A)In
				generalThe Secretary shall establish a program under which the
				Secretary shall provide grants and other financial support to States and local
				governments to assist in the installation of recharging infrastructure for
				plug-in electric drive vehicles in areas under the jurisdiction of the States
				or local governments.
							(B)EligibilityTo
				be eligible to obtain a grant or other financial support under this subsection,
				a State or local government shall—
								(i)demonstrate to
				the Secretary that the applicant has taken into consideration the findings of
				the report submitted under subsection (e), unless the State or local government
				demonstrates to the Secretary that an alternative variety and density of
				recharging infrastructure options would better meet the purposes of this
				section; and
								(ii)agree not to
				charge a premium for use of a parking space used to recharge an electric drive
				vehicle other than a charge for electric energy.
								(C)GuidelinesThe
				Secretary shall establish guidelines for carrying out this subsection that are
				consistent with the report submitted under subsection (e).
							(9)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary such sums as are necessary to carry out this subsection, to remain
				available until expended.
						(g)Information
				clearinghouseAs part of the program established under this
				section, the Secretary shall collect and make available to the public
				information regarding the cost, performance, and other technical data regarding
				the deployment and integration of plug-in hybrid electric drive
				vehicles.
					(h)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsections (e) and
				(g).
					.
			IVRenewable
			 energy
			401.Extension of
			 energy credit
				(a)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 of the Internal Revenue Code of 1986 are each amended by striking
			 January 1, 2017 and inserting January 1,
			 2020.
				(b)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) of the Internal
			 Revenue Code of 1986 is amended by striking December 31, 2016
			 and inserting December 31, 2019.
				(c)Microturbine
			 propertySubparagraph (E) of section 48(c)(2) of the Internal
			 Revenue Code of 1986 is amended by striking December 31, 2016
			 and inserting December 31, 2019.
				(d)Combined heat
			 and power systems propertyClause (iv) of section 48(c)(3)(A) of
			 the Internal Revenue Code of 1986 is amended by striking January 1,
			 2017 and inserting January 1, 2020.
				(e)Qualified small
			 wind energy propertySubparagraph (C) of section 48(c)(4) of the
			 Internal Revenue Code of 1986 is amended by striking January 1,
			 2017 and inserting January 1, 2020.
				(f)Election for
			 qualified investment credit facilitiesSubparagraph (C) of
			 section 48(a)(5) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(C)Qualified
				investment credit facilityFor purposes of this paragraph, the
				term qualified investment credit facility means any facility
				(within the meaning of section 45) described in paragraph (1), (2), (3), (4),
				(6), (7), (9), or (11) of section 45(d) if—
							(i)no credit has
				been allowed under section 45 with respect to such facility,
							(ii)the taxpayer
				makes an irrevocable election to have this paragraph apply to such facility,
				and
							(iii)such facility
				is placed in service after 2008 and before
				2020.
							.
				(g)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act.
				402.Extension of
			 renewable energy production credit
				(a)Wind and
			 refined coal facilitiesParagraphs (1) and (8) of section 45(d)
			 of the Internal Revenue Code of 1986 are each amended by striking
			 January 1, 2010 and inserting January 1,
			 2020.
				(b)Marine and
			 hydrokinetic renewable energy facilitiesSubparagraph (B) of
			 section 45(d)(11) of such Code is amended by striking January 1,
			 2014 and inserting January 1, 2020.
				(c)Other
			 facilitiesEach of the following provisions of section 45(d) of
			 such Code is amended by striking January 1, 2011 and inserting
			 January 1, 2020:
					(1)Clauses (i) and
			 (ii) of paragraph (2)(A).
					(2)Clauses (i)(I)
			 and (ii) of paragraph (3)(A).
					(3)Paragraph
			 (4).
					(4)Paragraph
			 (5).
					(5)Paragraph
			 (6).
					(6)Paragraph
			 (7).
					(7)Subparagraphs (A)
			 and (B) of paragraph (9).
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
				VFunding
			501.Transfer of
			 stimulus fundsNotwithstanding
			 section 5 of the American Recovery and Reinvestment Act of 2009, from the
			 amounts appropriated or made available and remaining unobligated under division
			 A of such Act (other than under title X of such division A), the Director of
			 the Office of Management and Budget shall transfer from time to time to the
			 general fund of the Treasury an amount equal to the sum of the net increase in
			 spending and the net decrease in revenues resulting from the enactment of this
			 Act (other than this section).
			
